
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.31


EXECUTION COPY


AMENDED AND RESTATED
U.S. RECEIVABLES PURCHASE AGREEMENT


among

HUNTSMAN INTERNATIONAL LLC,
as Purchaser

and

TIOXIDE AMERICAS INC.,
HUNTSMAN PROPYLENE OXIDE LTD.,
HUNTSMAN INTERNATIONAL FUELS L.P.,
and
HUNTSMAN ETHYLENEAMINES LTD.

each as a Seller and an Originator

Dated as of October 21, 2002

--------------------------------------------------------------------------------



TABLE OF CONTENTS


1.   DEFINITIONS   1     1.01.   Defined Terms.   1     1.02.   Other
Definitional Provisions.   2 2.   PURCHASE AND SALE OF RECEIVABLES   2     2.01.
  Purchase and Sale of Receivables.   2     2.02.   Purchase Price.   4    
2.03.   Payment of Purchase Price.   4     2.04.   No Repurchase.   4     2.05.
  Rebates, Adjustments, Returns, Reductions and Modifications.   5     2.06.  
Payments in Respect of Ineligible Receivables and Originator Indemnification
Payments.   5     2.07.   Certain Charges   6     2.08.   Certain Allocations.  
6 3.   CONDITIONS TO SALES   6     3.01.   Conditions Precedent to the
Purchaser's Purchase of Receivables on the Effective Date.   6     3.02.  
Conditions Precedent to Purchase of Receivables.   7     3.03.   Conditions
Precedent to the Originators' Obligations on the Effective Date.   8 4.  
REPRESENTATIONS AND WARRANTIES   8     4.01.   Representations and Warranties of
the Originators.   8     4.02.   Representations and Warranties of the
Originator Relating to the Receivables.   12     4.03.   Representations and
Warranties of the Purchaser.   13 5.   AFFIRMATIVE COVENANTS   13     5.01.  
Financial Statements, Reports, etc.:   13     5.02.   Compliance with Law and
Policies.   14     5.03.   Preservation of Corporate Existence   14     5.04.  
Inspection of Property; Books and Records; Discussions   14     5.05.   Location
of Records.   15     5.06.   Computer Files and other Documents   15     5.07.  
Obligations.   15     5.08.   Collections   15     5.09.   Furnishing Copies,
Etc.   15     5.10.   Responsibilities of the Originator as Local Servicer.   15
    5.11.   Assessments   16     5.12.   Purchase of Receivables.   16     5.13.
  Notices   16     5.14.   Bankruptcy   16     5.15.   Further Action.   16    
5.16.   Marking of Records   17     5.17.   Stamp Duty.   17 6.   NEGATIVE
COVENANTS   17     6.01.   Limitations on Transfers of Receivables, Etc.   17  
  6.02.   Extension or Amendment of Receivables.   17     6.03.   Change in
Payment Instructions to Obligors.   18     6.04.   Change in Name.   18    
6.05.   Policies.   18     6.06.   Modification of Legend.   18     6.07.  
Accounting for Sales.   18

i

--------------------------------------------------------------------------------

    6.08.   Instruments.   18     6.09.   Ineligible Receivables.   18     6.10.
  Business of the Originator.   19     6.11.   Limitation on Fundamental
Changes.   19     6.12.   Offices.   19     6.13.   Constitutive Documents   19
    6.14.   Amendment of Transaction Documents or Other Material Documents.   19
7.   TERMINATION EVENTS   20     7.01.   Originator Termination Events.   20    
7.02.   Program Termination Events.   20     7.03.   Remedies.   21 8.  
MISCELLANEOUS   22     8.01.   Payments.   22     8.02.   Costs and Expenses.  
22     8.03.   Successors and Assigns.   23     8.04.   Additional Originators.
  23     8.05.   Intentionally Omitted   24     8.06.   Intentionally Omitted  
24     8.07.   Governing Law.   24     8.08.   No Waiver; Cumulative Remedies.  
24     8.09.   Amendments and Waivers.   24     8.10.   Severability.   24    
8.11.   Notices.   24     8.12.   Counterparts.   26     8.13.   Submission to
Jurisdiction; Service of Process.   26     8.14.   No Bankruptcy Petition.   26
    8.15.   Termination.   27     8.16.   Responsible Officer Certificates; No
Recourse.   27


SCHEDULES


Schedule 1   Form of Originator Daily Report Schedule 2   Form of Solvency
Certificate Schedule 3   Location of Books and Records Schedule 4   Chief
Executive Office Schedule 5   Legal and Other Business Names Schedule 6  
Identification of (A) Company Concentration Accounts, (B) Series Concentration
Accounts, (C) Collection Accounts and Master Collection Accounts, and
(D) Company Receipts Accounts Schedule 7   Form of Admission of Additional
Originator

ii

--------------------------------------------------------------------------------

        This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of
October 21, 2002 (this "Agreement"), among Huntsman International LLC, a limited
liability company organized under the laws of the State of Delaware, as
purchaser (the "Purchaser"), Tioxide Americas Inc., a company incorporated under
the laws of the Cayman Islands, Huntsman Propylene Oxide Ltd., a limited
partnership organized under the laws of Texas, Huntsman International Fuels
L.P., a limited partnership organized under the laws of Texas (collectively, the
"Existing Originators") and Huntsman Ethyleneamines Ltd., a limited partnership
organized under the laws of Texas (the "New Originator"), each as a seller and
an originator (the Existing Originators and the New Originator, collectively,
the "Originators") amends and restates the Receivables Purchase Agreement dated
as of December 21, 2000 (the "Original Agreement") among Tioxide Americas, Inc.,
Huntsman Propylene Oxide, Ltd., Huntsman International Fuels L.P. each as a
seller and originator thereunder and the Purchaser.

W I T N E S S E T H:

        WHEREAS, Huntsman Ethyleneamines Ltd. wishes to become a party to a
receivables purchase agreement and the parties to the Original Agreement wish to
amend and restate the terms of the Original Agreement;

        WHEREAS, the parties are entering into this Agreement under which each
of the Existing Originators desires to sell, transfer, convey and assign from
time to time, and the New Originator, commencing on the New Originator Effective
Date (as defined herein) desires to sell, transfer, convey and assign from time
to time, all of its right, title and interest in, to and under Receivables
originated by such Originator, now existing and hereafter arising from time to
time and all other Receivable Assets related to such Receivables to the
Purchaser;

        WHEREAS, Huntsman (Europe) BVBA (f/k/a Huntsman ICI (Europe) BVBA), as
the Master Servicer (the "Master Servicer"), Huntsman Receivables Finance LLC
(the "Company") and J.P. Morgan Bank (Ireland) plc (f/k/a Chase Manhattan Bank
(Ireland) plc), not in its individual capacity but solely as trustee, as Trustee
(the "Trustee"), have entered into an Amended and Restated Pooling Agreement,
dated as of June 26, 2001, as amended by the First Amendment to Amended and
Restated Pooling Agreement, dated as of the date hereof, (such agreement, as it
may be amended, modified or otherwise supplemented from time to time, the
"Pooling Agreement") in order to create a master trust into which the Company
desires to grant to the Trustee on behalf of the Trust (as defined therein) a
participation in and to all proceeds of, or payments in respect of, the
Receivables and a security interest in relation to all of its right, title and
interest in, to and under the Receivables and certain other assets now or
hereafter owned by the Company in consideration for which the Trustee will make
certain payments to the Company as specified therein; and

        WHEREAS, the Master Servicer, the Company, the Servicer Guarantor, the
Purchaser, the Liquidation Servicer, the Local Servicers and the Trustee have
entered into an Amended and Restated Servicing Agreement dated as of the date
hereof (such agreement, as it may be amended, modified or otherwise supplemented
from time to time, the "Servicing Agreement") pursuant to which the Master
Servicer has agreed to service and administer the Receivables on behalf of the
Company.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

1.    DEFINITIONS

        1.01.    Defined Terms.    Capitalized terms used herein shall, unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Annex X attached to the Pooling Agreement which Annex X is incorporated by
reference herein.

--------------------------------------------------------------------------------


        1.02.    Other Definitional Provisions.    

        (a)  The words "hereof", "herein", "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
subsection, schedule and exhibit references are to this Agreement unless
otherwise specified.

        (b)  As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to any Originator and the
Purchaser, unless otherwise defined or incorporated by reference herein, shall
have the respective meanings given to them under GAAP.

        (c)  The meanings given to terms defined or incorporated by reference
herein shall be equally applicable to both the singular and plural forms of such
terms.

        (d)  Any reference herein to a Schedule or Exhibit to this Agreement
shall be deemed to be a reference to such Schedule or Exhibit as it may be
amended, modified or supplemented from time to time to the extent that such
Schedule or Exhibit may be amended, modified or supplemented (or any term or
provision of any Transaction Document may be amended that would have the effect
of amending, modifying or supplementing information contained in such Schedule
or Exhibit) in compliance with the terms of the Transaction Documents.

        (e)  Any reference in this Agreement to any representation, warranty or
covenant "deemed" to have been made is intended to encompass only
representations, warranties or covenants that are expressly stated to be
repeated on or as of dates following the execution and delivery of this
Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

        (f)    The words "include", "includes" or "including" shall be
interpreted as if followed, in each case, by the phrase "without limitation".

        (g)  Any reference herein to a provision of the Bankruptcy Code, Code,
ERISA, 1940 Act or the UCC shall be deemed a reference to any successor
provision thereto.

        (h)  As used herein and with respect to this Agreement only, (i) the
term "Effective Date" shall mean October 21, 2002 and (ii) the term "New
Originator Effective Date" shall mean such date, as determined by the New
Originator and notified in writing to the Purchaser, the Trustee and the Funding
Agent, on which the New Originator will commence to sell Receivables to the
Purchaser in accordance with this Agreement.

2.    PURCHASE AND SALE OF RECEIVABLES

        2.01.    Purchase and Sale of Receivables.    

        (a)  Subject to the terms and conditions of this Agreement (including
Article III), each of the Existing Originators and, commencing on the New
Originator Effective Date, the New Originator, shall each sell, transfer,
assign, and convey, without recourse (except as expressly provided herein), to
the Purchaser, all of its present and future right, title and interest in, to
and under:

          (i)  Receivables originated by such Originator from time to time prior
to but not including the date on which an Early Originator Termination occurs
pursuant to and as indicated in the respective Originator Daily Report and
delivered or transmitted electronically or by telecopier to the Purchaser on the
applicable date of sale;

        (ii)  the Related Property;

        (iii)  all Collections in respect of the Receivables;

2

--------------------------------------------------------------------------------




        (iv)  all rights (including rescission, replevin or reclamation) of such
Originator relating to any Receivable or arising therefrom; and

        (v)  all proceeds of or payments in respect of any and all of the
foregoing clauses (i) through (iv) (including Collections).

        Such property described in the foregoing clauses (i) through (v) shall
be referred to collectively herein as the "Receivable Assets" and shall be
considered to be assets that have been sold, transferred, assigned, set over and
otherwise conveyed by the applicable Originator to the Purchaser upon the
delivery to the Purchaser and acceptance by the Purchaser of the applicable
Originator Daily Report (which Originator Daily Report shall not be signed by or
on behalf of the Purchaser or any of the Originators provided that such
Originator Daily Report shall be deemed accepted unless expressly rejected by
the Purchaser in writing on the date of the delivery of the applicable
Originator Daily Report to the Purchaser) (such date of acceptance hereinafter
referred to as the "Sale Date").

        (b)  Each of the Originators and the Purchaser hereby acknowledge and
agree that it is their mutual intent that (a) every transfer of Receivable
Assets to the Purchaser hereunder shall be an absolute, unconditional, "true"
conveyance and not a mere granting of a security interest to secure a loan to or
from the Purchaser, (b) the Originators shall not retain any interest in the
Receivable Assets after the sale thereof hereunder, and (c) the Receivables
originated by each Originator shall not be part of such Originator's insolvency
or bankruptcy estate in the event an insolvency or delinquency proceeding or a
bankruptcy or other action shall be commenced or filed by or against such
Originator under any insolvency or bankruptcy law. In the event, however, that
notwithstanding such intent and agreement, such transfers are deemed by any
relevant Governmental Authority for any reason whatsoever, whether for limited
purposes or otherwise, to be a security interest granted to secure indebtedness
of such Originator, such Originator shall be deemed to have granted to the
Purchaser a first priority perfected security interest under Article 9 of the
UCC in the applicable jurisdiction in all of its right, title and interest in,
to and under, in each case, whether now owned or existing, or hereafter acquired
or arising, and wherever located, the Receivables originated or purchased by
such Originator and the other Receivable Assets related to such Receivables and
this Agreement shall constitute a security agreement under applicable law,
securing the repayment of the amounts paid hereunder, subject to the other terms
and conditions of this Agreement, together with such other obligations or
interests as may arise hereunder in favor of the parties hereto.

        (c)  In connection with any transfer, assignment, conveyance and sale
pursuant to subsection 2.01(a), each Originator hereby agrees to record and
file, or cause to be recorded and filed, at its own expense, financing
statements or other similar filings (and continuation statements with respect to
such financing statements or other similar filings when applicable), (i) with
respect to the Receivables and (ii) with respect to any other Receivable Assets
for which an assignment or the creation of a security interest (as defined in
the applicable UCC or other similar applicable laws, legislation or statute) may
be perfected under the applicable UCC or other applicable laws, legislation or
statute by such filing, in each case meeting the requirements of applicable law
in such manner and in such jurisdictions as are necessary to perfect and
maintain the perfection of the transfer, assignment, conveyance and sale of such
Receivables and any other Receivable Assets related to such Receivables to the
Purchaser, and to deliver to the Purchaser (a) on or prior to the Effective Date
a photocopy, certified by a Responsible Officer of such Originator to be a true
and correct copy, of each such financing statement or other filing to be made on
or prior to the Effective Date and (b) within ten (10) days after the Effective
Date a file-stamped copy or certified statement of such financing statement (or
the similar filing) or other evidence of such filing.

3

--------------------------------------------------------------------------------




        (d)  In connection with the transfer, assignment, conveyance and sale
pursuant to subsection 2.01(a), each Originator agrees at its own expense, with
respect to the Receivables, that it will, as agent of the Purchaser, (A) (i) on
the Effective Date and thereafter, identify on its extraction records relating
to Receivables from its master database of receivables, that the Receivables and
all other Receivable Assets related thereto have been transferred, assigned,
conveyed and sold to the Purchaser in accordance with this Agreement and
(ii) acknowledge, deliver or transmit or cause to be delivered or transmitted to
the Company and Master Servicer an Originator Daily Report containing at least
the information specified in Schedule 1 hereto as to all such Receivables, as of
the applicable date of sale and (B) to (i) on the Effective Date and thereafter,
to identify on it extraction records relating to Receivables from its master
database of receivables, that all such Receivables and all other Receivable
Assets related thereto have been transferred, assigned, conveyed and sold to the
Purchaser in accordance with this Agreement and (ii) acknowledge, deliver or
transmit or cause to be delivered or transmitted to the Purchaser and the Master
Servicer an Originator Daily Report containing at least the information
specified in Schedule 1 hereto as to all such Receivables, as of the applicable
date of sale.

        (e)  All Receivables purchased by the Purchaser hereunder shall be
without recourse to, or any representation or warranty of any kind (express or
implied) by, the Originators except as otherwise specifically provided herein.
The foregoing sale, assignment, transfer and conveyance does not constitute and
is not intended to result in the creation or assumption by the Originators of
any obligation of the Originators or any other person in connection with the
Receivables or any agreement or instrument relating thereto, including any
obligation any Obligor.

        2.02.    Purchase Price.    The aggregate purchase price payable by the
Purchaser to an Originator (the "Originator Purchase Price") for Receivables and
other Receivable Assets on any Seller Payment Date under this Agreement shall be
equal to the product of (i) the aggregate outstanding Principal Amount of
Eligible Receivables as set forth in the applicable Originator Daily Report and
(ii) one (1) minus the Discounted Percentage.

        2.03.    Payment of Purchase Price.    Purchaser shall pay the
Originator Purchase Price for each Receivable and other Receivable Assets (net
of the deductions referred to in Section 2.03(b)) on each date of sale related
to such purchased Receivable (each such day, an "Originator Payment Date").

        (a)  The Originator Purchase Price (net of the deductions referred to in
Section 2.03(b)) shall be paid by Purchaser to the applicable Originator or to
such accounts or such Persons as the applicable Originator may direct in writing
(which direction may consist of standing instructions provided by the applicable
Originator that shall remain in effect until changed by the applicable
Originator in writing), on each Originator Payment Date.

        (b)  The Purchaser shall deduct from the Originator Purchase Price
otherwise payable to the Originator on any Originator Payment Date, any
Originator Dilution Adjustment Payments, Originator Adjustment Payments or
Originator Indemnification Payments pursuant to Section 2.05, 2.06(a) or
2.06(b), respectively.

        (c)  All cash payments under this Agreement shall be made not later than
3:30 p.m. London time on the date specified therefor in same day funds.

        (d)  Whenever any payment to be made under this Agreement shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day.

        2.04.    No Repurchase.    Subject to Section 2.06, the Originators
shall not have any right or obligation under this Agreement, by implication or
otherwise, to repurchase from the Purchaser any Receivables or other Receivable
Assets related to such Receivables or to rescind or otherwise retroactively
effect any purchase of any such Receivables or other Receivable Assets related
to such Receivables after the date of sale relating thereto; provided that the
foregoing shall not be interpreted

4

--------------------------------------------------------------------------------

to limit the right of the Purchaser to receive an Originator Dilution Adjustment
Payment, an Originator Adjustment Payment or an Originator Indemnification
Payment.

        2.05.    Rebates, Adjustments, Returns, Reductions and
Modifications.    From time to time the Originators may make a Dilution
Adjustment to a Receivable in accordance with this Section 2.05 and
Section 6.02; provided that if an Originator cancels an invoice related to such
Receivable, either (i) such invoice must be replaced, or caused to be replaced,
by such Originator with an invoice relating to the same transaction of equal or
greater Principal Amount on the same Business Day that such cancellation was
made, (ii) such invoice must be replaced, or caused to be replaced, by such
Originator with an invoice relating to the same transaction of a lesser
Principal Amount on the same Business Day that such cancellation was made and
such Originator must make an Originator Dilution Adjustment Payment, to the
Purchaser, in an amount equal to the difference between such cancelled and
replacement invoices or (iii) such Originator must make an Originator Dilution
Adjustment Payment, to the Purchaser in an amount equal to the full value of
such cancelled invoice pursuant to this Section 2.05. The Originators agree to
pay to the Purchaser, on the Sale Date immediately succeeding the date any
Dilution Adjustment is granted or made pursuant hereto, the amount of any such
Dilution Adjustment (an "Originator Dilution Adjustment Payment"). The amount of
any Dilution Adjustment shall be set forth in the first Originator Daily Report
prepared after the date on which such Dilution Adjustment was granted or made.

        2.06.    Payments in Respect of Ineligible Receivables and Originator
Indemnification Payments.    

        (a)    Adjustment Payment Obligation.    In the event of a breach of any
of the representations and warranties contained in Sections 4.02(a), 4.02(b),
4.02(c), 4.02(d) or 4.02(f) in respect of any Receivable sold hereunder or if
the Purchaser's interest in any Receivable is not a full legal and beneficial
ownership, the respective Originator shall, within 30 days of the earlier of its
knowledge or receipt of written notice of such breach or defect from the
Purchaser, remedy the matter giving rise to such breach of representation or
warranty if such matter is capable of being remedied. If such matter is not
capable of being remedied or is not so remedied within said period of 30 days,
such Originator upon request of the Purchaser shall repurchase the relevant
Receivable from the Purchaser at a repurchase price (without duplication of any
Originator Dilution Adjustment Payments made pursuant to Section 2.05 hereof),
equal to the original Principal Amount of such Receivable less Collections
received by the Purchaser in respect of such Receivable (the "Originator
Adjustment Payment"), which payment shall be in the same currency as such
Receivable. Upon the payment of an Originator Adjustment Payment hereunder, the
Purchaser shall automatically agree to pay to such Originator all Collections
received subsequent to such repurchase with respect to such repurchased
Receivable. The parties agree that if there is a breach of any of the
representations and warranties of any Originator contained in Section 4.02(a),
4.02(b) or 4.02(c) in respect of or concerning any Receivable, the respective
Originator's obligation to pay the Originator Adjustment Payment under this
Section 2.06 is a reasonable pre-estimate of loss and not a penalty (and neither
the Purchaser nor any other person or entity having an interest in this
Agreement through the Purchaser shall be entitled to any other remedies as a
consequence of any such breach).

        (b)    Special Indemnification.    In addition to its obligations under
Section 8.02 hereunder, each Originator agrees to pay, indemnify and hold
harmless (without duplication of any Originator Dilution Adjustment Payments
made pursuant to Section 2.05 hereof) the Purchaser from any loss, liability,
expense, damage or injury which may at any time be imposed on, incurred by or
asserted against the Purchaser in any way relating to or arising out of (i) any
Receivable becoming subject to any defense, dispute, offset or counterclaim of
any kind (other than as expressly permitted by this Agreement or the Pooling
Agreement or any Supplement) or (ii) such Originator breaching any covenant
contained herein with respect to any Receivable (each of the foregoing events or
circumstances being an "Originator Indemnification Event", and such Receivable
(or a portion

5

--------------------------------------------------------------------------------




thereof) ceasing to be an Eligible Receivable on the date on which such
Originator Indemnification Event occurs. The amount of such indemnification
shall be equal to the original Principal Amount of such Receivable less
Collections received by the Purchaser in respect of such Receivable (the
"Originator Indemnification Payment"). Such payment shall be made on or prior to
the 10th Business Day after the day the Purchaser requests such payment or such
Originator obtains knowledge thereof unless such Originator Indemnification
Event shall have been cured on or before such 10th Business Day; provided,
however, that in the event that (x) an Originator Termination Event with respect
to an Originator has occurred and is continuing or (y) the Purchaser shall be
required to make a payment with respect to such Receivable pursuant to
Section 2.05 of the Pooling Agreement and the Purchaser has insufficient funds
to make such a payment, such Originator shall make such payment immediately. The
Purchaser shall have no further remedy against such Originator in respect of
such an Originator Indemnification Event unless such Originator fails to make an
Originator Indemnification Payment on or prior to such 10th Business Day or on
such earlier day in accordance with the proviso set forth in this subsection
2.06(b). Upon an Originator Indemnification Payment, the Purchaser shall
automatically agree to pay to such Originator all Collections received
subsequent to such payment with respect to the Receivable in respect of which an
Originator Indemnification Payment is made.

        (c)  The Originators shall from time to time on demand pay to the
Purchaser an amount equal to the amount (if any) of funds required to be paid or
deposited by the Purchaser in respect of Stamp Duty pursuant to Sections 2.07(q)
through 2.07(t) of the Pooling Agreement.

        2.07.    Certain Charges.    Each Originator and the Purchaser hereby
agree that late charge revenue, reversals of discounts, other fees and charges
and other similar items, whenever created, accrued in respect of Receivables
shall be the property of the Purchaser notwithstanding the occurrence of an
Early Originator Termination and all Collections with respect thereto shall
continue to be allocated and treated as Collections in respect of the
Receivables transferred, conveyed, assigned and sold to the Purchaser pursuant
to subsection 2.01(a) hereof.

        2.08.    Certain Allocations.    Each Originator, as Local Servicer,
hereby agrees that if such Originator can attribute a Collection to a specific
Obligor and a specific Receivable, then such Collection shall be applied to pay
such Receivable of such Obligor; provided, however, that if such Originator
cannot attribute a Collection to a specific Receivable, then such Collection
shall be applied to pay the Receivables of such Obligor in the order of maturity
of such Receivables, beginning with the Receivable that has been outstanding the
longest and ending with the Receivable that has been outstanding the shortest.

3.    CONDITIONS TO SALES

        3.01.    Conditions Precedent to the Purchaser's Purchase of Receivables
on the Effective Date.    The obligation of the Purchaser to purchase
Receivables and the other Receivable Assets related to such Receivables on the
Effective Date is subject to the satisfaction of the following conditions
precedent which shall have been satisfied, on or prior to the Effective Date:

        (a)  the Purchaser shall have received copies of duly adopted
resolutions (or, if applicable, a unanimous consent) of the Board of Directors
or the members, as the case may be of the Originators, as in effect on such
Effective Date, authorizing the execution of this Agreement and the consummation
of the Transactions pursuant to the Transaction Documents;

        (b)  the Purchaser shall have received copies of a Certificate of Good
Standing for each Originator issued by the Secretary of State of such
Originator's state of incorporation or formation;

6

--------------------------------------------------------------------------------




        (c)  the Purchaser shall have received copies of a certificate of a
Responsible Officer of each Originator certifying (i) the names and signatures
of the officers authorized on its behalf to execute this Agreement and the other
Transaction Documents to which it is a party and any other documents to be
delivered by it hereunder or thereunder, (ii) that attached thereto is a true,
correct, and complete copy of such Originator's certificate of incorporation or
formation, as the case may be and by-laws, and (iii) that attached thereto is a
true correct and complete copy of the document referred to in clause (a) above
and (iv) that attached thereto is a true, correct and complete copy of the
document referred to in clause (b) above;

        (d)  the Purchaser shall have received copies of fully executed
counterparts of this Agreement and each other Transaction Document;

        (e)  the Purchaser shall have received copies of legal opinions, in each
case, dated the Effective Date and addressed to:

          (i)  the Rating Agencies, the Funding Agent, the Purchaser and the
Trustee from Counsel to each Originator in form and substance satisfactory to
the Trustee and the Funding Agent; and

        (ii)  Intentionally Omitted;

        (f)    Intentionally Omitted;

        (g)  the Purchaser shall have received, to the extent in writing, the
Policies of the Originators;

        (h)  the Purchaser shall have received copies of proper financing
statements (Form UCC-1), which will be filed on or prior to the Effective Date
naming each Originator as the debtor in favor of, in each case, the Purchaser as
the secured party or other similar instruments or documents as may be necessary
or in the reasonable opinion of the Purchaser desirable under the UCC of all
appropriate jurisdictions to perfect the Purchaser's ownership interest in all
Receivables and other Receivable Assets sold hereunder;

        (i)    the Purchaser shall have received certified copies of requests
for information or copies (or a similar search report certified by parties
acceptable to the Trustee and the Funding Agent) dated a date reasonably near
the Effective Date listing all effective financing statements or charges which
name any Originator (under its present name and any previous name) as debtor and
which are filed in jurisdictions in which the filings were made pursuant to
clause (h) above, together with copies of such financing statements (none of
which shall cover any Receivables or Receivable Assets);

        (j)    the Purchaser shall have received a solvency certificate
delivered by each Originator with respect to such Originator's solvency in the
form of Schedule 2 hereto;

        (k)  Intentionally Omitted; and

        (l)    the Purchaser shall have received such other approvals, opinions
or documents as the Purchaser may reasonably request.

        3.02.    Conditions Precedent to Purchase of Receivables.    The
obligation of the Purchaser to purchase Receivables and other Receivable Assets
on each Sale Date (including, in the case of the Existing Originators, the
Effective Date and, in the case of the New Originators, the New Originator
Effective Date) is subject to the satisfaction of the following conditions
precedent, that, on and as of the related Originator Date, the following
statements shall be true with respect to the Receivables originated by such
Originator (and the delivery by such Originator of the Originator Daily Report
for such Receivable on such Sale Date shall constitute a representation and
warranty by such Originator

7

--------------------------------------------------------------------------------

that on such Sale Date the statements in clauses (a) and (b) below are true with
respect to the Receivables originated by such Originator):

        (a)  the representations and warranties of such Originator contained in
Sections 4.01 shall be true and correct on and as of such Sale Date as though
made on and as of such date, except insofar as such representations and
warranties are expressly made only as of another date (in which case they shall
be true and correct as of such other date);

        (b)  after giving effect to such sale, no Originator Termination Event
or Potential Originator Termination Event with respect to such Originator shall
have occurred and be continuing;

        (c)  such Originator shall have delivered or transmitted via telecopy to
the Purchaser, with respect to the Receivables, an Originator Daily Report with
respect to Receivables sold by it to the Purchaser and originated by it,
reasonably acceptable to the Purchaser and the Funding Agent showing, as of such
Sale Date, at least the information specified in Schedule 1 as to the
Receivables to be sold, assigned, transferred and conveyed on such Sale Date;

        (d)  since the Effective Date, no material adverse change has occurred
in the overall rate of collection of the Receivables; and

        (e)  the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request;

provided, however, that the failure of such Originator to satisfy any of the
foregoing conditions shall not prevent such Originator from subsequently
contributing Receivables originated by it, or purchased by it pursuant to a
Receivables Purchase Agreement, upon satisfaction of all such conditions.

        3.03.    Conditions Precedent to the Originators' Obligations on the
Effective Date.    The obligations of the Originators on the Effective Date
shall be subject to the conditions precedent, which may be waived by the
Originators, that the Originators shall have received on or before the Effective
Date the following, each dated the Effective Date and in form and substance
satisfactory to the Originators:

        (a)  a Certificate of Good Standing for the Purchaser issued by the
Secretary of State of Delaware, and certificates of qualification as a foreign
limited liability company issued by the Secretaries of State or other similar
officials of each jurisdiction where such qualification is material to the
transactions contemplated by this Agreement and the other Transaction Documents;
and

        (b)  a certificate of a Responsible Officer of the Purchaser certifying
(i) the names and signatures of the managers authorized on its behalf to execute
this Agreement and the other Transaction Documents to which it is a party and
any other documents to be delivered by it hereunder or thereunder, (ii) that
attached thereto is a true, correct and complete copy of the Purchaser's
Certificate of Formation and Limited Liability Company Agreement, and (iii) that
attached thereto is a true correct and complete copy of duly adopted resolutions
of the managers of the Purchaser, authorizing the execution of this Agreement
and the consummation of the Transactions pursuant to the Transaction Documents.

4.    REPRESENTATIONS AND WARRANTIES

        4.01.    Representations and Warranties of the Originators.    Each
Originator represents and warrants to the Purchaser as of the Effective Date
that:

        (a)    Organization; Powers.    It (i) is an entity duly incorporated or
formed, as the case may be, validly existing and in good standing under the laws
of its respective jurisdiction, (ii) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (iii) is qualified to do business in, and is in good

8

--------------------------------------------------------------------------------

standing in, every jurisdiction where the nature of its business so requires,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect with respect to it and (iv) has the limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement and each of the other Transaction Documents to
which it is a party and each other agreement or instrument contemplated hereby
or thereby to which it is or will be a party.

        (b)    Authorization.    The execution, delivery and performance by each
Originator of each of the Transaction Documents to which it is a party and the
performance of the Transactions (i) have been duly authorized by all requisite
company and, if applicable and required, member action and (ii) will not
(A) violate (1) any Requirement of Law applicable to it or (2) any provision of
any Transaction Document or other material Contractual Obligation to which it is
a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Transaction Document or any other material Contractual Obligation to which
it is a party or by which it or any of its property is or may be bound except
where any such conflict, violation, breach or default referred to in clause (A)
or (B), individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect with respect to it or (C) result in the creation
or imposition of any Lien upon the Receivables (other than Permitted Liens and
any Lien created under the Transaction Documents or contemplated or permitted
thereby).

        (c)    Enforceability.    This Agreement and each of the other
Transaction Documents to which it is a party have been duly executed and
delivered by each Originator and constitutes a legal, valid and binding
obligation of each Originator enforceable against each Originator in accordance
with its respective terms, subject (a) to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors' rights generally, from time to time in effect and (b) to general
principles of equity.

        (d)    Governmental Approvals.    No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery of this
Agreement or the consummation of the Transactions contemplated hereby, except
for (i) the filing of UCC financing statements (or other similar filings) in any
applicable jurisdictions necessary to perfect the Purchaser's ownership interest
in the Receivables pursuant to subsection 3.01(h) , (ii) such as have been made
or obtained and are in full force and effect and (iii) such actions, consents,
approvals and filings the failure of which to obtain or make could not
reasonably be expected to result in a Material Adverse Effect with respect to
it.

        (e)    Litigation; Compliance with Laws.    

          (i)  There are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of such
Originator, threatened against such Originator in respect of which there exists
a reasonable possibility of an outcome that would result in a Material Adverse
Effect with respect to it; and

        (ii)  Neither it nor any Originator is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect with respect to it.

        (f)    Agreements.    

          (i)  It is not a party to any agreement or instrument or subject to
any corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect with respect to it; and

9

--------------------------------------------------------------------------------

        (ii)  It is not in default in any manner under any provision of any
Contractual Obligation to which it is a party or by which it or any of its
properties or assets are bound, where such default could reasonably be expected
to result in a Material Adverse Effect with respect to it.

        (g)    Federal Reserve Regulations.    It is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

        (h)    Investment Company Act.    It is not an "investment company" as
defined in, or subject to regulation under, the 1940 Act or any successor
statute thereto.

        (i)    Tax Returns.    It has filed or caused to be filed all material
tax returns and has paid or caused to be paid or made adequate provision for all
taxes due and payable by it and all assessments received by it except to the
extent that nonpayment (i) is being contested in good faith or (ii) could not
reasonably be expected to result in a Material Adverse Effect with respect to
it.

        (j)    ERISA Matters.    

          (i)  it and each of its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to any Plan of such
Originator or any of its ERISA Affiliates, except for such noncompliance which
could not reasonably be expected to result in a Material Adverse Effect with
respect to it;

        (ii)  No Reportable Event has occurred as to which such Originator or
any of its ERISA Affiliates was required to file a report with the PBGC, other
than reports for which the 30-day notice requirement is waived, reports that
have been filed and reports the failure of which to file would not reasonably be
expected to result in a Material Adverse Effect with respect to it;

        (iii)  as of the Effective Date, the present value of all benefit
liabilities under each Plan of such Originator or any of its ERISA Affiliates
(on an ongoing basis and based on those assumptions used to fund such Plan) did
not, as of the last valuation report applicable thereto, exceed the value of the
assets of such Plan;

        (iv)  Neither it nor any of its ERISA Affiliates has incurred any
Withdrawal Liability that could reasonably be expected to result in a Material
Adverse Effect with respect to it; and

        (v)  Neither it nor any of its ERISA Affiliates has received any
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or that a reorganization or
termination has resulted or could reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect with respect to it.

        (k)    Accounting Treatment.    Except to the extent otherwise required
by law, no Originator will prepare any financial statements that shall account
for the transactions contemplated hereby, nor will it in any other respect
account for the transactions contemplated hereby, in a manner that is
inconsistent with the Purchaser's ownership interest in the Receivables and the
other Receivable Assets related thereto. Each Originator intends to treat the
sale and conveyance of the Receivables sold hereunder to the Purchaser as a sale
of such Receivables for all tax, accounting and regulatory purposes.

        (l)    Stamp Duty Group.    Each member of the Stamp Duty Group is
associated within the meaning of Section 42 United Kingdom Finance Act 1930 (as
amended) with each other member of the Stamp Duty Group.

        (m)    Chief Executive Office.    The offices at which each Originator
keeps its records concerning the Receivables either (x) are located as set forth
on Schedule 3 hereto or (y) are in

10

--------------------------------------------------------------------------------




locations as to which each Originator has notified the Purchaser of the location
thereof in accordance with Section 5.06. The chief executive office of each
Originator is set forth on Schedule 4 and is the place where the Originator is
"located" for the purposes of Section 9-103(3)(d) of the applicable UCC that
governs the perfection of the ownership interest of the Purchaser in the
Receivables sold hereunder, and there have been no other such locations during
the four months preceding the date of this Agreement.

        (n)    Bulk Sales Act.    No transaction contemplated hereby with
respect to any Originator requires compliance with, or will be subject to
avoidance under, any bulk sales act or similar law in the United States.

        (o)    Names.    The legal name of each Originator is as set forth in
this Agreement. No Originator has trade names, fictitious names, assumed names
or "doing business as" names except as set forth on Schedule 5.

        (p)    Solvency.    No Insolvency Event with respect to any Originator
has occurred and the sale, assignment, conveyance and transfer of the
Receivables by each Originator to the Purchaser has not been made in
contemplation of the occurrence thereof. Both prior to and after giving effect
to the transactions occurring on the Effective Date and after giving effect to
each subsequent transaction contemplated hereunder, (i) the fair value of the
assets of each Originator, taken individually at a fair valuation, will exceed
the debts and liabilities, subordinated, contingent or otherwise, of each
Originator, as applicable; (ii) the present fair saleable value of the property
of each Originator, taken individually and not on a consolidated basis, will be
greater than the amount that will be required to pay the probable liability of
each Originator, as applicable, on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Originator will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Originator will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted. For
all purposes of clauses (i) through (iv) above, the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. No
Originator intends to, nor does it believe that it will incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by each Originator and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness.

        (q)    No Originator Termination Event.    As of the Effective Date, no
Potential Originator Termination Event or Originator Termination Event with
respect to any Originator has occurred and is continuing.

        (r)    No Program Termination Event.    As of the Effective Date, no
Potential Program Termination Event or Program Termination Event shall have
occurred and be continuing.

        (s)    No Fraudulent Transfer.    It is not entering into this Agreement
with the actual or constructive intent to hinder, delay, or defraud its present
or future creditors and is receiving reasonably equivalent value and fair
consideration for the Receivables being sold hereunder.

        (t)    Collection Procedures.    It has in place the Policies and has
not acted in contravention of any such Policies with respect to the Receivables.

        (u)    No Early Amortization Event.    No Early Amortization Event or
Potential Early Amortization Event has occurred and is continuing.

11

--------------------------------------------------------------------------------




        (v)    No Material Adverse Effect.    Since the Effective Date, no event
has occurred which has had a Material Adverse Effect with respect to it.

        The representations and warranties as of the date made set forth in this
Section 4.01 shall survive the transfer, assignment, conveyance and sale of the
Receivables and the other Receivable Assets to the Purchaser. Upon discovery by
a Responsible Officer of the Purchaser or the Master Servicer or by a
Responsible Officer of an Originator of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties.

        4.02.    Representations and Warranties of the Originators Relating to
the Receivables.    Each Originator hereby represents and warrants to the
Purchaser on each Sale Date with respect to the Receivables originated by it,
being sold, transferred, assigned and conveyed to the Purchaser as of such date:

        (a)    Receivables Description.    The Originator Daily Report delivered
or transmitted pursuant to subsection 2.01(a) sets forth in all material
respects an accurate and complete listing of all Receivables related thereto
aggregated by Obligor, to be sold, transferred, assigned and conveyed to the
Purchaser on such Sale Date and the information contained therein in accordance
with Schedule 1 with respect to each such Receivable is true and correct as of
such date.

        (b)    No Liens.    Each Receivable existing on the Effective Date or,
in the case of Receivables sold, transferred, assigned and conveyed to the
Purchaser after the Effective Date, on the date that each such Receivable shall
have been sold, transferred, assigned and conveyed to the Purchaser, has been
sold, transferred, assigned and conveyed to the Purchaser free and clear of any
Liens, except for Permitted Liens and Trustee Liens.

        (c)    Eligible Receivable.    On the Effective Date, each Receivable
that is represented to be an Eligible Receivable on such date on the Originator
Daily Reports is an Eligible Receivable on the Effective Date and, in the case
of Receivables sold, transferred, assigned and conveyed to the Purchaser after
the Effective Date, each such Receivable that is represented to be an Eligible
Receivable sold, transferred, assigned and conveyed to the Purchaser on such
Sale Date is an Eligible Receivable on such Sale Date.

        (d)    Filings.    All filings and other acts (including but not limited
to notifying related Obligors of the assignment of a Receivable) necessary or
advisable under the UCC or under other applicable laws of jurisdictions outside
the United States (to the extent applicable) shall have been made or performed
in order to grant the Purchaser on the applicable Sale Date a full legal and
beneficial ownership interest in respect of such Receivables then existing or
thereafter arising free and clear of any Liens (except for Permitted Liens and
Trustee Liens).

        (e)    Policies.    Since the Effective Date, there have been no
material changes in the Policies, other than as permitted hereunder.

        (f)    True Sale.    Title to each Receivable sold, assigned, conveyed
and transferred hereunder will be vested in the Purchaser as described in
clauses (b) and (d) above, and such Receivables will not form part of the estate
of any Originator upon a bankruptcy of such Originator.

        The representations and warranties as of the date made set forth in this
Section 4.02 shall survive the sale, transfer, assignment and conveyance of the
Receivables and other Receivable Assets to the Purchaser. Upon discovery by a
Responsible Officer of the Purchaser or the Master Servicer or a Responsible
Officer of an Originator of a breach of any of the representations and
warranties (or of any Receivable encompassed by the representation and warranty
in subsection 4.02(c) not being an Eligible Receivable as of the relevant Sale
Date), the party discovering such breach shall give prompt written notice to the
other parties.

12

--------------------------------------------------------------------------------

        4.03.    Representations and Warranties of the Purchaser.    The
Purchaser represents and warrants as to itself as follows:

        (a)    Organization; Powers.    The Purchaser (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, (ii) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (iii) is qualified to do business in, and is in good
standing in, each jurisdiction where the nature of its business so requires,
except where the failure so to qualify would not have a Material Adverse Effect
with respect to it and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement
and each of the other Transaction Documents to which it is a party and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party.

        (b)    Authorization.    The execution, delivery and performance by the
Purchaser of each of the Transaction Documents to which it is a party and the
performance of the Transactions (i) have been duly authorized by all requisite
company and, if applicable and required, member action and (ii) will not
(A) violate (1) any Requirement of Law or (2) any provision of any Transaction
Document or any other material Contractual Obligation to which the Purchaser is
a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Transaction Document or any other material Contractual Obligation to which
it is a party or by which it or any of its properties is or may be bound, except
where any such conflict, violation, breach or default referred to in clauses
(A) or (B), individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect with respect to it or (C) result in the
creation or imposition of any Lien upon the Receivables (other than Permitted
Liens or Trustee Liens).

        (c)    Enforceability.    This Agreement and each other Transaction
Document to which it is a party have been duly executed and delivered by the
Purchaser and constitutes, a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its respective
terms, subject (a) to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally, from time to time in effect and (b) to general principles of equity.

        (d)    Accounting Treatment.    Except to the extent otherwise required
by law, the Purchaser will not prepare any financial statements that shall
account for the transactions contemplated hereby, nor will it in any other
respect account for the transactions contemplated hereby, in a manner that is
inconsistent with the Purchaser's ownership interest in the Receivables.

5.    AFFIRMATIVE COVENANTS

        Each Originator hereby agrees that, in the case of the Existing
Originators, commencing on the Effective Date, and in the case of the New
Originator, commencing on the New Originator Effective Date, and in each case so
long as there are any amounts outstanding with respect to Receivables or until
an Early Originator Termination, whichever is later, such Originator shall:

        5.01.    Financial Statements, Reports, etc.:    

        (a)  Furnish to the Purchaser, within 150 days after the end of each
fiscal year, the balance sheet and related statements of income, members' equity
and cash flows showing the financial condition of such Originator as of the
close of such fiscal year and the results of its operations during such year,
all audited by such Originator's Independent Public Accountants and accompanied
by an opinion of such accountants (which shall not be qualified in any material

13

--------------------------------------------------------------------------------

respect) to the effect that such financial statements fairly present in all
material respects the financial condition and results of operations of such
Originator in accordance with GAAP consistently applied;

        (b)  Furnish to the Purchaser, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year, such Originator's unaudited
balance sheet and related statements of income, members' equity and cash flows
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by a Responsible Officer of such Originator;

        (c)  Furnish to the Purchaser, together with the financial statements
required pursuant to clauses (i) and (ii) above, a compliance certificate signed
by a Responsible Officer of such Originator stating that (x) the attached
financial statements have been prepared in accordance with GAAP and accurately
reflect the financial condition of such Originator and (y) to the best of such
Responsible Officer's knowledge, no Early Amortization Event or Potential Early
Amortization Event exists, or if any Early Amortization Event or Potential Early
Amortization Event exists, stating the nature and status thereof;

        (d)  Furnish to the Purchaser copies of all financial statements,
financial reports and proxy statements so furnished;

        (e)  Furnish to the Purchaser, promptly, all information, documents,
records, reports, certificates, opinions and notices requested in connection
with the execution and delivery of any Receivables Purchase Agreement; and

        (f)    Furnish to the Purchaser, promptly, from time to time, such
historical information, including aging and liquidation schedules, in form and
substance satisfactory to the Funding Agent and the Rating Agencies, as the
Purchaser may reasonably request; and

        (g)  Furnish to the Purchaser, promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of such Originator, or compliance with the terms of any Transaction Document, in
each case as the Purchaser may reasonably request.

        5.02.    Compliance with Law and Policies.    

        (a)  Comply with all Requirements of Law and material Contractual
Obligations to which it is subject and which are applicable to it except to the
extent that non-compliance would not reasonably be likely to result in a
Material Adverse Effect with respect to it.

        (b)  Perform its obligations in accordance with the Policies, as amended
from time to time in accordance with the Transaction Documents, in regard to the
Receivables and the other Receivable Assets.

        5.03.    Preservation of Corporate Existence.    (i) Preserve and
maintain its business existence, rights and privileges, if any, in the
jurisdiction of its organization and (ii) qualify and remain qualified in good
standing as a foreign company in each jurisdiction where the nature of its
business so requires, except where the failure so to qualify would not,
individually or in the aggregate with other such failures, have a Material
Adverse Effect with respect to it.

        5.04.    Inspection of Property; Books and Records; Discussions.    Keep
proper books of records and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of the Purchaser upon reasonable advance
notice to visit and inspect any of its properties and examine and make abstracts
from any of its books and records during normal business hours on any Local
Business Day and as often as may reasonably be requested, subject to such
Originator's security and confidentiality requirements and to discuss the
business, operations, properties and financial condition of such Originator with
officers and employees of such Originator and with its Independent Public
Accountants.

14

--------------------------------------------------------------------------------


        5.05.    Location of Records.    Keep its chief executive office, and
the offices where it keeps the records concerning the Receivables and the other
Receivable Assets relating thereto (and all original documents relating
thereto), at the locations referred to for it on Schedule 3 and Schedule 4
hereto or upon 60 days' prior written notice to the Purchaser, at such other
locations in a jurisdiction where all action required by Section 5.16 shall have
been taken and completed and be in full force and effect.

        5.06.    Computer Files and other Documents.    At its own cost and
expense, retain the ledger used by it as a master record of the Obligors and
retain copies of all documents relating to each Obligor as custodian and agent
for the Purchaser and other Persons with interests in the Receivables originated
by it, as well as retain all Originator Documents.

        5.07.    Obligations.    Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including, without limitation, all taxes,
assessments, levies and other governmental charges imposed on it), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of such Originator. Defend the right,
title and interest of the Purchaser in, to and under the Receivables and the
other Receivable Assets related thereto, whether now existing or hereafter
created, against all claims of third parties claiming through such Originator.
Each Originator will duly fulfill all obligations on its part to be fulfilled
under or in connection with each Receivable and will do nothing to materially
impair the rights of the Purchaser in such Receivable.

        5.08.    Collections.    Instruct each Obligor to make payments in
respect of its Receivables to the Collection Account and to comply in all
material respects with procedures with respect to Collections reasonably
specified from time to time by the Purchaser. In the event that any payments in
respect of any such Receivables are made directly to an Originator (including,
without limitation, any employees thereof or independent contractors employed
thereby), such Originator shall within one (1) Local Business Day of receipt
thereof, deliver or deposit such amounts to the Collection Account and, prior to
forwarding such amounts, such Originator shall hold such payments in trust for
the account and benefit of the Purchaser.

        5.09.    Furnishing Copies, Etc.    Furnish to the Purchaser (subject to
Section 8.15 hereof):

        (a)  within five (5) Local Business Days of the Purchaser's request, a
certificate of a Responsible Officer of such Originator, certifying, as of the
date thereof, to the knowledge of such officer, that no Originator Termination
Event has occurred and is continuing or if one has so occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

        (b)  promptly after a Responsible Officer of such Originator obtains
knowledge of the occurrence of any Originator Termination Event or Potential
Originator Termination Event, written notice thereof;

        (c)  promptly following request therefor, such other information,
documents, records or reports regarding or with respect to the Receivables of
such Originator, as the Purchaser may from time to time reasonably request; and

        (d)  promptly upon determining that any Receivable originated by it
designated as an Eligible Receivable on the Originator Daily Report or Monthly
Settlement Report was not an Eligible Receivable as of the date provided
therefor, written notice of such determination.

        5.10.    Responsibilities of the Originator as Local
Servicer.    Notwithstanding anything herein to the contrary, (i) each
Originator, while acting as Local Servicer, shall perform or cause to be
performed all of its obligations under the Policies related to the Receivables
to the same extent as if such Receivables had not been sold, assigned,
transferred and conveyed to the Purchaser hereunder, (ii) the exercise by

15

--------------------------------------------------------------------------------

the Purchaser of any of its rights hereunder shall not relieve any Originator of
its obligations with respect to such Receivables and (iii) except as provided by
law, the Purchaser shall not have any obligation or liability with respect to
any Receivables, nor shall the Purchaser be obligated to perform any of the
obligations or duties of any Originator.

        5.11.    Assessments.    Pay before the same become delinquent and
discharge all taxes, assessments, levies and other governmental charges imposed
on it except such taxes, assessments, levies and governmental charges which are
being contested in good faith and for which such Originator has set aside on its
books adequate reserves.

        5.12.    Purchase of Receivables.    Purchase Receivables solely in
accordance with the Receivables Purchase Agreements or this Agreement.

        5.13.    Notices.    Promptly give written notice to the Trustee, each
Rating Agency, the Purchaser and each Funding Agent for any Outstanding Series
of the occurrence of any Liens on Receivables (other than Permitted Liens),
Early Amortization Event or Potential Early Amortization Event, including the
statement of a Responsible Officer of such Originator setting forth the details
of such Early Amortization Event or Potential Early Amortization Event and the
action taken, or which such Originator proposes to take, with respect thereto;

        5.14.    Bankruptcy.    Cooperate with the Purchaser, the Company, the
Funding Agent and Trustee in making any amendments to the Transaction Documents
and take, or refrain from taking, as the case may be, all other actions deemed
reasonably necessary by the Funding Agent and/or Trustee in order to comply with
the structured finance statutory exemption set forth in legislative amendments
to the U.S. Bankruptcy Code at or any time after such amendments are enacted
into law; provided, however, that it shall not be required to make any amendment
or to take, or omit from taking, as the case may be, any action which it
reasonably believes would have the effect of materially changing the economic
substance of the transaction contemplated by the Transaction Documents on the
Effective Date.

        5.15.    Further Action.    In addition to the foregoing:

        (a)  Each Originator agrees that from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further action (including but not limited to notifying the related
Obligors to the extent necessary to perfect the ownership interest of the
Purchaser in the Receivables) that may be necessary in such Originator's
reasonable judgment or that the Purchaser may reasonably request, in order to
protect the Purchaser's right, title and interest in the Receivables, or to
enable the Purchaser to exercise or enforce any of its rights in respect
thereof. Without limiting the generality of the foregoing, each Originator will,
upon the request of the Purchaser (i) execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or, in the opinion of the Purchaser, advisable to
protect the Purchaser's ownership interest in the Receivables and (ii) obtain
the agreement of any Person having a Lien on any Receivables owned by such
Originator (other than any Lien created or imposed under the Pooling Agreement
or any Permitted Lien) to release such Lien upon the sale, assignment, transfer
and conveyance of any such Receivables to the Purchaser.

        (b)  Until the termination of this Agreement, each Originator hereby
irrevocably authorizes the Purchaser to file one or more financing or
continuation statements (and other similar instruments), and amendments thereto,
relative to all or any part of the Receivables and the other Receivable Assets
related thereto, sold, assigned, conveyed or transferred or to be sold,
assigned, conveyed or transferred by such Originator without the signature of
such Originator to the extent permitted by applicable law.

        (c)  If any Originator fails to perform any of its agreements or
obligations under this Agreement, following notice to such Originator detailing
such delinquency, the Purchaser may (but

16

--------------------------------------------------------------------------------




shall not be required to) perform, or cause performance of, such agreements or
obligations, and the expenses of the Purchaser incurred in connection therewith
shall be payable by such Originator as provided in Section 9.02. The Purchaser
agrees promptly to notify such Originator after any such performance; provided,
however, that the failure to give such notice shall not affect the validity of
any such performance.

        5.16.    Marking of Records.    Each Originator will maintain a system
that will identify on its extraction records relating to the Receivables from
its master database of receivables that the Receivables have been sold,
assigned, conveyed or transferred to the Purchaser. Each Originator agrees that
from time to time it will promptly execute and deliver all instruments and
documents, and take all further action, that Purchaser may reasonably request in
order to perfect, protect or more fully evidence the Trustee's first priority
perfected security interest in such Receivables and the related Collections.

        5.17.    Stamp Duty.    

        It will procure that each member of the Stamp Duty Group shall remain
associated within the meaning of Section 42 United Kingdom Finance Act 1930 (as
amended) with each other member of the Stamp Duty Group.

6.    NEGATIVE COVENANTS

        Except as otherwise provided in Section 6.11, each Existing Originator
and, commencing on the New Originator Effective Date, the New Originator each
hereby agrees that, so long as there are any amounts outstanding with respect to
Receivables originated by such Originator, previously sold, assigned, conveyed
or transferred by such Originator to the Purchaser or until an Early Originator
Termination, whichever is the later, such Originator shall not:

        6.01.    Limitations on Transfers of Receivables, Etc.    At any time
sell, convey, assign, transfer or otherwise dispose of any of the Receivables or
other Receivable Assets relating thereto, except as contemplated by the
Transaction Documents.

        6.02.    Extension or Amendment of Receivables.    Whether acting as
Local Servicer or otherwise, extend, make any Dilution Adjustment to, rescind,
cancel, amend or otherwise modify, or attempt or purport to extend, amend or
otherwise modify, the terms of any Receivables, unless (a) (i) such
cancellation, termination, amendment, modification, or waiver is made in
accordance with the Policies (and would have been made in the ordinary course of
business), (ii) if such cancellation, termination, amendment, modification or
waiver arose as a result of a request from an Obligor, (iii) if any such
amendment, modification or waiver does not cause such Receivable to cease to be
an Eligible Receivable and (iv) such cancellation, termination, amendment,
modification or waiver would not have a material and prejudicial effect on the
collectibility of the relevant Receivable or (b) such Dilution Adjustment is the
result of a pre-existing contractual obligation between such Originator and the
related Obligor with respect to such Receivable provided, that in the event such
Originator cancels an invoice related to a Receivable, such Originator must make
an Originator Dilution Adjustment Payment in accordance with Section 2.05;
provided, further that in the event such Originator cancels an invoice related
to a Receivable, either (i) such invoice must be replaced with an invoice
relating to the same transaction as the cancelled invoice of equal or greater
Principal Amount on the same day, (ii) such invoice must be replaced with an
invoice relating to the same transaction as the cancelled invoice of a lesser
Principal Amount on the same Business Day and such Originator must make an
Originator Dilution Adjustment Payment, to the Purchaser, in an amount equal to
the difference between such cancelled and replacement invoices or (iii) the
Originator must make an Originator Dilution Adjustment Payment, to the
Purchaser, in an amount equal to the full value of such cancelled invoice
pursuant to Section 2.05.

17

--------------------------------------------------------------------------------


        6.03.    Change in Payment Instructions to Obligors.    Instruct any
Obligor of any Receivables to make any payments with respect to any Receivables
other than, in accordance with Section 5.09, by check or wire transfer to the
Collection Account.

        6.04.    Change in Name.    Change its name, use an additional name,
change its identity or business structure or change its chief executive officer
unless at least 60 days' prior to the effective date of any such change it
delivers to the Purchaser such documents, instruments or agreements as are
necessary to reflect such change and to continue the perfection of the
Purchaser's ownership interest in the Receivables.

        6.05.    Policies.    Make any change or modification (or permit any
change or modification to be made) in any material respect to the Policies,
except (i) if such changes or modifications are necessary under any Requirement
of Law, or (ii) if the Rating Agency Condition is satisfied with respect
thereto; provided, however, that if any change or modification, other than a
change or modification permitted pursuant to clause (i) above, would reasonably
be expected to have a Material Adverse Effect with respect to a Series which is
not rated by a Rating Agency, the consent of Investor Certificateholders
representing Fractional Undivided Interests aggregating not less than 51% of the
Adjusted Invested amount of such Series (or, as otherwise specified in the
related Supplement) shall be required to effect such change or modification.

        6.06.    Modification of Legend.    Delete or otherwise modify the
identification on the extraction records referred to in subsection 2.01(d).

        6.07.    Accounting for Sales.    Except as otherwise required by law,
prepare any financial statements which shall account for the transactions
contemplated hereby in any manner other than as a sale of the Receivables to the
Purchaser or in any other respect account for or treat the transactions
contemplated hereby (including for financial accounting purposes, except as
required by law) in any manner other than as a sale of the Receivables to the
Purchaser.

        6.08.    Instruments.    Unless delivered to the Trustee pursuant to
Section 2.01(b) of the Pooling Agreement, take any action to cause any
Receivable not evidenced by an "instrument" (as defined in
Section 9-105(1)(i) of the applicable UCC) upon origination to become evidenced
by an instrument, except in connection with the enforcement or collection of a
Defaulted Receivable.

        6.09.    Ineligible Receivables.    Without the prior written approval
of the Purchaser, take any action which to its knowledge would cause, or would
permit, a Receivable that was designated as an Eligible Receivable on the Sale
Date relating to such Receivable to cease to be an Eligible Receivable, except
as otherwise expressly provided by this Agreement.

18

--------------------------------------------------------------------------------


        6.10.    Business of the Originator.    Fail to maintain and operate the
business currently conducted by such Originator and business activities
reasonably incidental or related thereto in substantially the manner in which it
is presently conducted and operated if such failure would reasonably be expected
to result in a Material Adverse Effect with respect to it.

        6.11.    Limitation on Fundamental Changes.    Enter into any merger or
consolidate with another Person or sell, lease, transfer or otherwise dispose of
assets constituting all or substantially all of the assets of such Originator
and its consolidated Subsidiaries (taken as a whole) to another Person or
liquidate or dissolve unless:

        (a)  either (i) such Originator is the surviving entity or (ii) the
surviving Person (A) assumes, without execution or filing of any paper or any
further act on the part of any of the parties hereto other than such Originator,
the performance of each covenant and obligation of such Originator hereunder and
(B) no Material Adverse Effect with respect to it shall result from such merger,
consolidation, sale, lease, transfer or disposal of assets;

        (b)  subject to Section 8.15 hereof, it has delivered to the Trustee a
certificate executed by a Responsible Officer of such Originator addressed to
the Trustee (i) stating that such consolidation, merger, conveyance or transfer
complies with this Section 6.11 and (ii) further stating in the Responsible
Officer's certificate that all conditions precedent herein provided for relating
to such transaction have been complied with;

        (c)  it has delivered to the Trustee an Opinion of Counsel from a
nationally recognized legal counsel to the effect that the sale of Receivables
to the Purchaser by such Surviving Person, after the date of such merger,
consolidation, sale, lease, transfer or disposal of assets, shall be treated as
a "true sale" of any such Receivables;

        (d)  it has delivered to the Trustee a General Opinion; and

        (e)  the Rating Agency Condition has been satisfied.

        6.12.    Offices.    Move the location of such Originator's chief
executive office or of any of the offices where it keeps its records with
respect to the U.S. Receivables, or its legal head office to a new location
within or outside the jurisdiction where such office is now located, without
(i) providing thirty (30) days' prior written notice to the Purchaser, the
Trustee, each Funding Agent and each Rating Agency and (ii) taking all actions
reasonably requested by the Trustee (including but not limited to all filings
and other acts necessary or advisable under the applicable UCC or other
applicable laws or similar statute of each relevant jurisdiction) in order to
continue the Trust's first priority perfected security interest in all
Receivables now owned by the Purchaser or hereafter created.

        6.13.    Constitutive Documents.    Amend or make any change or
modification to its constitutive documents without first satisfying the Rating
Agency Condition and obtaining the consent of each Funding Agent (provided that,
notwithstanding anything to the contrary in this Section 6.13, such Originator
may make amendments, changes or modifications pursuant to changes in law of the
jurisdiction of its organization or amendments to change such Originator's name
(subject to compliance with Section 6.04 above), registered agent or address of
registered office).

        6.14.    Amendment of Transaction Documents or Other Material
Documents.    Other than as set forth in the Transaction Documents, amend any
Transaction Document or other material document related to any transactions
contemplated hereby or thereby including, but not limited to, any of the
Receivables Purchase Agreements.

19

--------------------------------------------------------------------------------


7.    TERMINATION EVENTS

        7.01.    Originator Termination Events.    If any of the following
events (herein called "Originator Termination Events") shall have occurred and
be continuing with respect to any Existing Originator or, on or after the New
Originator Effective Date, with respect to the New Originator:

        (a)  an Originator shall fail to pay any amount due hereunder in
accordance with the provisions hereof and such failure shall continue unremedied
for a period of two (2) Business Days from the earlier to occur of (i) the date
upon which a Responsible Officer of such Originator obtains actual knowledge of
such failure or (ii) the date on which written notice of such failure, requiring
the same to be remedied, shall have been given (A) to such Originator by the
Company, the Purchaser or the Trustee or (B) to the Purchaser, to the Company,
to the Trustee and to such Originator by holders of Investor Certificates
evidencing 25% or more of the Aggregate Invested Amount; or

        (b)  an Originator shall fail to observe or perform any other covenant
or agreement applicable to it contained herein (other than as specified in
paragraph (a) of this Section 7.01) that has a Material Adverse Effect with
respect to it and that continues unremedied until ten (10) Local Business Days
after the date on which written notice of such failure, requiring the same to be
remedied shall have been given (A) to such Originator by the Purchaser, the
Company or the Trustee or (B) to the Purchaser, to the Company, to the Trustee
and to such Originator by holders of Investor Certificates evidencing 25% or
more of the Aggregate Invested Amount, provided that if such failure may be
cured and such Originator is diligently pursing such cure, such event shall not
constitute an Originator Termination Event for an additional thirty (30) days;
or

        (c)  any representation or warranty made by such Originator in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect in any material respect when made or deemed made, and
which continues unremedied until ten (10) Local Business Days after the date on
which written notice thereof, requiring the same to be remedied, shall have been
given (A) to such Originator by the Purchaser, the Company or the Trustee or
(B) to the Purchaser, to the Company, to the Trustee and to such Originator by
holders of Investor Certificates evidencing 25% or more of the Aggregate
Invested Amount, provided that if such incorrectness may be cured and such
Originator is diligently pursuing such cure, such event shall not constitute an
Originator Termination Event for an additional thirty (30) days and provided
further that an Originator Termination Event shall not be deemed to have
occurred under this paragraph (c) based upon a breach of any representation or
warranty set forth in Section 4.02 if such Originator shall have complied with
the provisions of Section 2.06 in respect thereof; or

        (d)  an Originator has been terminated as Local Servicer with respect to
the Receivables originated by it, and not replaced as a Local Servicer by an
affiliate of Huntsman International, following a Master Servicer Default under
the Servicing Agreement,

then, in the case of any Originator Termination Event, so long as such
Originator Termination Event shall be continuing, the Purchaser shall terminate
its obligation to accept a sale of Receivables from such Originator and such
Originator shall be terminated as an Originator upon 10 days written notice (the
date on which such notice becomes effective, the "Originator Termination Date")
to such Originator (any such termination, an "Early Originator Termination");
provided that such removal or termination shall be in accordance with
Section 2.10 of the Pooling Agreement.

        7.02.    Program Termination Events.    If any of the following events
(herein called "Program Termination Events") shall have occurred and be
continuing with respect to an Originator:

        (a)  an Insolvency Event shall have occurred with respect to an
Originator; or

20

--------------------------------------------------------------------------------

        (b)  there shall have occurred and be continuing (i) an Early
Amortization Event set forth in Section 7.01 of the Pooling Agreement or
(ii) the Amortization Period with respect to all Outstanding Series; or

        (c)  a notice of Lien shall have been filed by the PBGC against an
Originator under Section 412(n) of the Code or Section 302(f) of ERISA for a
failure to make a required installment or other payment to a plan to which
Section 412(n) of the Code or Section 302(f) of ERISA applies unless there shall
have been delivered to the Trustee and the Rating Agencies proof of release of
such Lien; or

        (d)  a Federal (or equivalent) tax notice of Lien, in an amount equal to
or greater than $500,000, shall have been filed against an Originator unless
there shall have been delivered to the Trustee and the Rating Agencies proof of
release of such Lien; or

        (e)  any Originator Termination Event shall have occurred and be
continuing with respect to an Originator that, as of the last Monthly Settlement
Report, had originated more than 10% of the Aggregate Receivables Amount
reflected on such report; or

        (f)    an Originator Termination Event shall have occurred but such
Originator has not been terminated within 10 calendar days in accordance with
Section 2.10 of the Pooling Agreement.

then, after the expiration of any applicable cure period, the obligation of the
Purchaser to accept sales shall terminate without notice (such date of
termination, the "Program Termination Date"), and there shall be an Early
Amortization Event pursuant to Section 7.01 of the Pooling Agreement.

        7.03.    Remedies.    

        (a)  If an Originator Termination Event or Program Termination Event has
occurred and is continuing, the Purchaser (and its assignees) shall have all of
the rights and remedies provided to an owner of accounts under applicable law in
respect thereto.

        (b)  Each Originator agrees that, upon the occurrence and during the
continuation of Program Termination Event as described in subsection 7.02(a) or
(b)(i):

          (i)  the Purchaser (and its assignees) shall have the right at any
time to notify, or require that such Originator, at its expense, notify, the
respective Obligors of the Company's ownership of the Receivables and other
Receivable Assets and may direct that payment of all amounts due or to become
due under the Receivables be made directly to the relevant current Concentration
Accounts;

        (ii)  the Purchaser (and its assignees) shall have the right to (A) sue
for collection on any Receivables or (B) sell any Receivables to any Person for
a price that is acceptable to the Purchaser. If required by the applicable UCC
(or analogous provisions of any other similar law, statute or legislation
applicable to the Receivables), the Purchaser (and its assignees) may offer to
sell any Receivable to any Person, together, at its option, with all other
Receivables created by the same Obligor. Any Receivable sold hereunder (other
than pursuant to the Pooling Agreement) shall cease to be a Receivable for all
purposes under this Agreement as of the effective date of such sale;

        (iii)  such Originator in such capacity or in its capacity as Local
Servicer, shall, upon the Purchaser's (or its assignees') written request and at
such Originator's expense, (A) assemble all of its documents, instruments and
other records (including credit files and computer tapes or disks) that
(1) evidence or will evidence or record Receivables and (2) are otherwise
necessary or desirable to effect Collections of such Receivables including
(i) Receivable specific information including, when applicable, invoice number,
invoice due date, invoice value, purchase order reference, shipping date,
shipping address, shipping terms, copies of

21

--------------------------------------------------------------------------------




delivery notes, bills of lading, insurance documents, copies of letters of
credit, bills of exchange or promissory notes, other security documents, and
(ii) Obligor specific information, including copy of the Contract,
correspondence file and details of any security held (collectively, the
"Originator Documents") and (B) deliver such Originator Documents to the
Purchaser or its designee at a place designated by the Purchaser. In recognition
of each Originator's need to have access to any Originator Documents which may
be transferred to the Purchaser hereunder, whether as a result of its continuing
business relationship with any Obligor for Receivables or as a result of its
responsibilities as Local Servicer, the Purchaser hereby grants to each
Originator a license to access the Originator Documents transferred by such
Originator to the Purchaser and to access any such transferred computer software
in connection with any activity arising in the ordinary course of such
Originator's business or in performance of such Originator's duties as Local
Servicer; provided that such Originator shall not disrupt or otherwise interfere
with the Purchaser's use of and access to such Originator Documents and its
computer software during such license period; and

        (iv)  upon written request of the Purchaser, each Originator will
(A) deliver to the Purchaser all licenses, rights, computer programs, related
material, computer tapes, disks, cassettes and data necessary for the immediate
collection of the Receivables by the Purchaser, with or without the
participation of such Originator (excluding software licenses which by their
terms are not permitted to be so delivered; provided that each Originator shall
use reasonable efforts to obtain the consent of the relevant licensor to such
delivery but shall not be required, to the extent it has an ownership interest
in any electronic records, computer software or licenses, to transfer, assign,
set-over or otherwise convey such ownership interests to the Purchaser) and
(B) make such arrangements with respect to the collection of the Receivables as
may be reasonably required by the Purchaser.

8.    MISCELLANEOUS

        8.01.    Payments.    All payments to be made by a party ("payor")
hereunder shall be made in Dollars on the applicable due date and in immediately
available funds to the recipient's ("payee") account set forth in Schedule 6 of
this Agreement or to such other account as may be specified by such payee from
time to time in a notice to such payor. Wherever any payment to be made under
this Agreement shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.

        8.02.    Costs and Expenses.    Each Originator agrees (a) to pay or
reimburse the Purchaser for all of its out-of-pocket costs and expenses incurred
in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement, the other Transaction Documents
and any other documents prepared in connection herewith and therewith, the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, all reasonable fees and disbursements of
counsel, (b) to pay or reimburse the Purchaser for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement and any of the other Transaction Documents, including, without
limitation, the reasonable fees and disbursements of counsel to the Purchaser,
(c) to pay, indemnify, and hold the Purchaser harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay caused by such Originator in paying, stamp, excise and
other similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of, any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Agreement
and any such other documents, and (d) to pay, indemnify, and hold the Purchaser
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (i) which may at any time be

22

--------------------------------------------------------------------------------


imposed on, incurred by or asserted against the Purchaser in any way relating to
or arising out of this Agreement or the other Transaction Documents or the
transactions contemplated hereby and thereby or in connection herewith or any
action taken or omitted by the Purchaser under or in connection with any of the
foregoing (all such other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements being herein called
"Originator Indemnified Liabilities") or (ii) which would not have been imposed
on, incurred by or asserted against the Purchaser but for its having acquired
the Receivables hereunder; provided, however, that such indemnity shall not be
available to the extent that such Originator Indemnified Liabilities are finally
judicially determined to have resulted from the gross negligence or willful
misconduct of the Purchaser. The agreements of each Originator in this
Section 8.02 shall survive the collection of all Receivables, the termination of
this Agreement and the payment of all amounts payable hereunder.

        8.03.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the Originators and the Purchaser and their
respective successors (whether by merger, consolidation or otherwise) and
permitted assigns. Each Originator agrees that it will not assign or transfer
all or any portion of its rights or obligations hereunder without the prior
written consent of the Purchaser. Each Originator acknowledges that the
Purchaser shall grant a Participation and a security interest in all of its
rights hereunder to the Trustee pursuant to the Pooling Agreement. Each
Originator further agrees that, in respect of its obligations hereunder, it will
act at the direction of and in accordance with all requests and instructions
from the Trustee until all amounts due to the Investor Certificateholders are
paid in full.

        8.04.    Additional Originators.    Huntsman International may admit as
an Originator under this Agreement any member of the Huntsman Group, provided
such member is formed or organized in a State of the United States of America
(such party or parties shall be referred to as an "Additional Originator") and
such member is a wholly-owned Subsidiary (directly or indirectly) of Huntsman
International. The admission of such Additional Originator shall be subject to
the following conditions:

        (a)  the Company shall receive the documents and information specified
in Section 3.01 in respect of the Additional Originator, each in form and
substance satisfactory to the Company where reference to the "Effective Date"
shall be the date of admission as an Additional Originator;

        (b)  the Additional Contributor shall execute and deliver to the Company
a duly completed agreement as set out in Schedule 7 (the "Admission of
Additional Originator");

        (c)  the consent of the Funding Agents shall have been obtained;

        (d)  the Rating Agency Condition shall have been satisfied;

        (e)  receipt by the Trustee and the Funding Agent and any agent for the
Certificateholders of a certificate from the Master Servicer certifying that
after giving effect to the addition of such Additional Originator, the Aggregate
Allocated Receivables Amount shall equal the Aggregate Target Receivables Amount
on the date of such admission; and

        (f)    the Trustee shall have established on or more Collection Accounts
and executed a Collection Account Agreement with respect to the Collections
received on the Receivables to be sold by such Additional Originator and
contributed by the Company to the Trust;

provided, that satisfaction of the Rating Agency Condition shall not be a
condition precedent to admission as an Additional Originator if:

          (i)  Huntsman International provides the Trustee with an Officer's
certificate certifying that such Additional Originator is in the same line of
business as the existing Originators; and

23

--------------------------------------------------------------------------------

        (ii)  immediately prior to giving effect to such addition, the ratio
(expressed as a percentage) of (I) the aggregate Principal Amount of what would
constitute all Eligible Receivables of such requesting Additional Originator at
the end of the immediately preceding Business Day if it were an Additional
Originator plus the aggregate Principal Amount of Eligible Receivables of all
Additional Originators admitted during the then current calendar year, minus the
amount that would constitute the Overconcentration Amount applicable to all such
Receivables on such date if such requesting Additional Originator were an
Additional Originator to (II) the Aggregate Receivables Amount on such date
(before giving effect to such addition), is less than 10%.

        Upon satisfaction of the above conditions, the Additional Originator
shall be deemed to be a party to this Agreement, and for all purposes of the
Transaction Documents shall be deemed to be a "U.S. Originator" and
"Originator". The Additional Originator shall be under the same obligations
towards each of the other parties to this Agreement as if it had been an
original party hereto as an "Originator".

        8.05.    Intentionally Omitted    

        8.06.    Intentionally Omitted    

        8.07.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND WITHOUT
REFERENCE TO ANY CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), SUBJECT TO THE RESERVATION OF THE LAWS OF
ANOTHER JURISDICTION THAT MAY BE APPLICABLE TO ANY ISSUES RELATED TO PERFECTION
OF ANY SALE HEREUNDER.

        8.08.    No Waiver; Cumulative Remedies.    No failure to exercise and
no delay in exercising, on the part of the Purchaser, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

        8.09.    Amendments and Waivers.    Neither this Agreement nor any terms
hereof may be amended, supplemented or modified except in a writing signed by
the Purchaser and the Originators and that otherwise complies with any
applicable provision in the other Transaction Documents. Any amendment,
supplement or modification shall not be effective until the Rating Agency
Condition has been satisfied.

        8.10.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        8.11.    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three (3) days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as

24

--------------------------------------------------------------------------------


follows in the case of the Purchaser and the Originator, or to such other
address as may be hereafter notified by the respective parties hereto:

With respect to the Purchaser:   Huntsman International LLC
500 Huntsman Way
Salt Lake City
Utah 84108
USA
 
 
Attention: Office of the General Counsel
Telecopy: 1 (801) 584-5782
Copy to:
 
Huntsman (Europe) BVBA
Everslaan 45
B-3078 Everberg
Belgium
 
 
Attention: Treasury Department
Telecopy: 32 2759 5501
With respect to the Originators:
 
Tioxide Americas Inc.
500 Huntsman Way
Salt Lake City, Utah 84108
USA
 
 
Attention: Office of the General Counsel
Telecopy: 1 (801) 584-5782]
 
 
 

25

--------------------------------------------------------------------------------


Copy to:
 
Huntsman Propylene Oxide Ltd.
500 Huntsman Way
Salt Lake City, Utah 84108
USA
 
 
Attention: Office of General Counsel
Telecopy: 1 (801) 584-5782
 
 
Huntsman International Fuels L.P.
500 Huntsman Way
Salt Lake City, Utah 84108
USA
 
 
Attention: Office of the General Counsel
Telecopy: 1 (801) 584-5782
 
 
Huntsman (Europe) BVBA
Everslaan 45
B-3078 Everberg
Belgium
 
 
Attention: Treasury Department
Telecopy: 32 2759 5501
 
 
Huntsman Ethyleneamines Ltd.
3040 Post Oak Boulevard
Houston, TX 75201
USA
 
 
Attention: Office of the General Counsel
Telecopy: 1 (801) 584-5782
With Respect to the Trustee:
 
J.P. Morgan Bank (Ireland) plc
Institutional Trust Services
International Financial Center, Floor 1
Dublin, Ireland
 
 
Attention: Mick Devane
Telecopy: 00 353 1 612 3139

        8.12.    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Purchaser.

        8.13.    Submission to Jurisdiction; Service of Process.    

        (a)  Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in the Borough of Manhattan,
City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
parties hereto hereby irrevocably waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court, any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum and any claim based on its immunity from suit. Nothing in
this Section 8.12(a) shall affect the right of any party hereto to bring any
action or proceeding against another or its property in the courts of other
jurisdictions.

26

--------------------------------------------------------------------------------

        (b)  EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HERETO
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES HERETO FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION 8.12(b) AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS,
IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY PROVISIONS HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

        8.14.    No Bankruptcy Petition.    

        (a)  Each Originator, by entering into this Agreement, covenants and
agrees, to the extent permissible under applicable law, that it will not
institute against, or join any other Person in instituting against, the
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings (including, but not limited to, petitioning
for the declaration of the Purchaser's assets en désastre) under any Applicable
Insolvency Laws.

        (b)  Notwithstanding anything elsewhere herein contained, the sole
remedy of the Originators or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of the Purchaser under or
related to this Agreement shall be against the assets of the Purchaser. None of
the Originators nor any other Person shall have any claim against the Purchaser
to the extent that such assets are insufficient to meet such obligation,
covenant, representation, warranty or agreement (the difference being referred
to herein as a "shortfall") and all claims in respect of the shortfall shall be
extinguished.

        8.15.    Termination.    This Agreement will terminate at such time as
(a) the commitment of the Purchaser to accept a sale of Receivables from the
Originators hereunder shall have terminated and (b) all Receivables have been
collected, and the proceeds thereof turned over to the Purchaser and all other
amounts owing to the Purchaser hereunder shall have been paid in full or, if
Receivables have not been collected, such Receivables have become Defaulted
Receivables and the Purchaser shall have completed its collection efforts in
respect thereto; provided, however, that the indemnities of the Originators to
the Purchaser set forth in this Agreement shall survive such termination and
provided further that, to the extent any amounts remain due and owing to the
Purchaser hereunder, the Purchaser shall remain entitled to receive any
Collections on Receivables which have become Defaulted Receivables after it
shall have completed its collection efforts in respect thereof. Notwithstanding
anything to the contrary contained herein, if at any time, any payment made by
any Originator is rescinded or must be restored or returned by the Purchaser as
a result of any Insolvency Event with respect to such Originator then such
Originator's obligations with respect to such payment shall be reinstated as
though such payment had never been made.

        8.16.    Responsible Officer Certificates; No Recourse.    Any
certificate executed and delivered by a Responsible Officer of the Originators
or the Purchaser pursuant to the terms of the Transaction Documents shall be
executed by such Responsible Officer not in an individual capacity but solely in
his or her capacity as an officer of the Originators or the Purchaser, as
applicable, and such Responsible Officer will not be subject to personal
liability as to the matters contained in the certificate. A director, officer,
manager, employee, or member, as such, of the Originators or Purchaser shall not
have liability for any obligation of the Originators or the Purchaser hereunder
or under any Transaction Document

27

--------------------------------------------------------------------------------


or for any claim based on, in respect of, or by reason of, any Transaction
Document, unless such claim results from the gross negligence, fraudulent acts
or willful misconduct of such director, officer, employee, manager or member.

        [SIGNATURES COMMENCE ON NEXT PAGE]

28

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Receivables Purchase Agreement to be executed by their respective
officers thereunto duly authorized, all as of the day and year first above
written.

    HUNTSMAN INTERNATIONAL LLC,
as Purchaser
 
 
By:
 
/s/  J. KIMO ESPLIN      

--------------------------------------------------------------------------------

Name: J. Kimo Esplin
Title: Executive Vice President and CFO
 
 
TIOXIDE AMERICAS INC.,
as Seller and Originator
 
 
By:
 
/s/  L. RUSSELL HEALY      

--------------------------------------------------------------------------------

Name: L. Russell Healy
Title: Vice President and Treasurer
 
 
HUNTSMAN PROPYLENE OXIDE LTD.,
as Seller and Originator
 
 
By:
 
/s/  PATRICK W. THOMAS      

--------------------------------------------------------------------------------

Name: Patrick W. Thomas
Title: President
 
 
HUNTSMAN INTERNATIONAL FUELS L.P.,
as Seller and Originator
 
 
By:
 
/s/  PATRICK W. THOMAS      

--------------------------------------------------------------------------------

Name: Patrick W. Thomas
Title: President
 
 
HUNTSMAN ETHYLENEAMINES LTD.,
as Seller and Originator
 
 
By:
 
/s/  PATRICK W. THOMAS      

--------------------------------------------------------------------------------

Name: Patrick W. Thomas
Title: President

29

--------------------------------------------------------------------------------




SCHEDULE 1 to the
U.S. Receivables Purchase Agreement


Form of Originator Daily Report

Huntsman Master Trust—Daily Report

 
  Report Date
02-Nov-00

--------------------------------------------------------------------------------

  Activity Date
01-Nov-00

--------------------------------------------------------------------------------

   
   
 
  Seller
Interest

--------------------------------------------------------------------------------

  Series 2000-1
Investor Interest

--------------------------------------------------------------------------------

  Series 2000-2
Investor

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

Pool Activity                 Beginning Receivables Balance                  
Plus: FX Adjustment                   Less: Aggregate Initial Collections      
            Plus: New Sales                   Less: Non-Contractual Dilutions  
                Less: Timely Payment Discount Issued                   Less:
Volume Rebate Issued                   Less: Write-Offs Prior to 60 days        
          Less: Write-Offs Past to 60 days                   Less: Seller
Adjustment/Payment Repurchased Receivables                   Less: Misdirected
Receivables                   Plus: Mechanical Zero Offsets                  
Plus: Other Adjustments                                

--------------------------------------------------------------------------------

Ending Receivables Balance                  
Less: Defaulted Receivables
 
 
 
 
 
 
 
    Less: Obligor Overconcentration Amount                   Less: Country
Overconcentration Amount                   Less: Commissions/Cash Discounts
Accruals                   Less: Volume Rebate Accruals                   Less:
A/P Offsets                                

--------------------------------------------------------------------------------

Aggregate Receivables Amount                
Series 2000-1 Servicer Advance Outstanding
 
 
 
 
 
 
 
  Series 2000-1 Servicer Advance Outstanding                
Beginning Invested %
 
 
 
 
 
 
 
  Invested Amount                 Adjusted Invested Amount                
Required Subordinated Amount                 Target Receivables Amount          
      Allocated Receivables Amount                 Collateral Compliance        
        Series 2000-1 Purchase Price                 Ending Invested %          
     

1-1

--------------------------------------------------------------------------------

Form of Daily Report

Part 2 of 4

TOTAL USD EQUIVALENT     Daily Allocation of Collections     Total Collections
in the Trust Accounts     A/R Collections Allocated     Servicer Advance    
Total funds to allocate     Deposit to Accrued Interest Subaccount     Deposit
to Non-Principal Conc Subacc     Deposit to Principal Conc Subacc (Servicer
Advance)     Deposit to Servicer Account (Serv Advance Repayment)     Deposit to
repay Invested Amount     Deposit to Company Receipts Account        

--------------------------------------------------------------------------------

Total Allocated    
US DOLLAR
 
  Daily Allocation of Collections and Servicer Advance     Total Collections in
the Trust Accounts     A/R Collections Allocated     Servicer Advance     Total
funds to allocate     Deposit to Accrued Interest Subaccount     Deposit to
Non-Principal Conc Subacc     Deposit to Principal Conc Subacc (Servicer
Advance)     Deposit to Servicer Account (Serv Advance Repayment     Deposit to
repay Invested Amount     Deposit to Company Receipts Account        

--------------------------------------------------------------------------------

Total Allocated    
EURO
 
  Daily Allocation of Collections     Total Collections in the Trust Accounts  
  A/R Collections Allocated     Servicer Advance     Total funds to allocate    
Deposit to Accrued Interest Subaccount     Deposit to Non-Principal Conc Subacc
    Deposit to Principal Conc Subacc (Servicer Advance)     Deposit to Servicer
Account (Serv Advance Repayment)     Deposit to repay Invested Amount    
Deposit to Company Receipts Account        

--------------------------------------------------------------------------------

Total Allocated    
STERLING
 
  Daily Allocation of Collections     Total Collections in the Trust Accounts  
  A/R Collections Allocated     Servicer Advance     Total funds to allocate    
Deposit to Accrued Interest Subaccount     Deposit to Non-Principal Conc Subacc
    Deposit to Principal Conc Subacc (Servicer Advance)     Deposit to Servicer
Account (Serv Advance Repayment     Deposit to repay Invested Amount     Deposit
to Company Receipts Account        

--------------------------------------------------------------------------------

Total Allocated    

1-2

--------------------------------------------------------------------------------

Form of Daily Report

Part 3 of 4

Ratios         Series 2000-2 Class A Ratio   N/A     Series 2000-2 Class B Ratio
  N/A     Series 2000-1 Ratio       N/A Series Carrying Cost Reserve Ratio      
  Servicing Reserve Ratio         Series 2000-1 Percentage Factor       N/A
Period Type        

TOTAL USD EQUIVALENT     Series 2000-1 Accrued Interest   Series 2000-2 Accrued
Interest Beginning Balance   Beginning Balance Deposit   Deposit Withdrawal  
Withdrawal Ending Balance   Ending Balance
Series 2000-1 Non-Principal Collections
 
Series 2000-2 Non-Principal Collection Beginning Balance   Beginning Balance
Deposit—Collections   Deposit—Collections Deposit—Interest Income  
Deposit—Interest Income Withdrawal   Withdrawal Ending Balance Ending Balance  
 
Series 2000-1 Principal Collections
 
Series 2000-2 Principal Collection Beginning Balance   Beginning Balance
Deposit—funds from Collection Account   Deposit Deposit—Servicer Advance  
Withdrawal Withdrawal—Servicer Advance Repayment     Withdrawal—Tranche 1
Repayment     Withdrawal—Tranche 2 Repayment     Withdrawal—Funds to the Company
Receipts     Accounts     Ending Balance   Ending Balance
US DOLLAR
 
  Series 2000-1 USD Accrued Interest Subaccount (7971071613)   Series 2000-2 USD
Accrued Interest Subaccount [xxx] Beginning Balance   Beginning Balance Deposit
  Deposit Withdrawal   Withdrawal Ending Balance   Ending Balance
Series 2000-1 USD Non-Principal Collection Subaccount (7971071621)
 
Series 2000-2 USD Non-Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—Collections   Deposit—Collections Deposit—Interest
Income   Deposit—Interest Income Withdrawal   Withdrawal Ending Balance   Ending
Balance
Series 2000-1 USD Principal Collection Subaccount (7971071639)
 
Series 2000-2 USD Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—funds from Collection Account   Deposit
Deposit—Servicer Advance   Withdrawal Withdrawal—Servicer Advance Repayment    
Withdrawal—Tranche 1 Repayment     Withdrawal—Tranche 2 Repayment    
Withdrawal—Funds to the Company Receipts Account     Ending Balance   Ending
Balance

1-3

--------------------------------------------------------------------------------

Form of Daily Report

Part 4 of 4

 
   
EURO     Series 2000-1 Euro Accrued Interest Subaccount (7971071647)   Series
2000-2 Euro Accrued Interest Subaccount [xxx] Beginning Balance   Beginning
Balance Deposit   Deposit Withdrawal   Withdrawal Ending Balance   Ending
Balance
Series 2000-1 Euro Non-Principal Collection Subaccount (7971071654)
 
Series 2000-2 Euro Non-Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—Collections   Deposit—Collections Deposit—Interest
Income   Deposit—Interest Income Withdrawal   Withdrawal Ending Balance Ending
Balance    
Series 2000-1 Euro Principal Collection Subaccount (7971071662)
 
Series 2000-2 Euro Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—funds from Collection Account   Deposit
Deposit—Servicer Advance   Withdrawal Withdrawal—Servicer Advance Repayment    
Withdrawal—Tranche 1 Repayment     Withdrawal—Tranche 2 Repayment    
Withdrawal—Funds to the Company     Receipts Accounts     Ending Balance  
Ending Balance
STERLING
 
  Series 2000-1 GBP Accrued Interest Subaccount (7971071670)   Series 2000-2 GBP
Accrued Interest Subaccount [xxx] Beginning Balance   Beginning Balance Deposit
  Deposit Withdrawal   Withdrawal Ending Balance   Ending Balance
Series 2000-1 GBP Non-Principal Collection Subaccount (7971071688)
 
Series 2000-2 GBP Non-Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—Collections   Deposit—Collections Deposit—Interest
Income   Deposit—Interest Income Withdrawal   Withdrawal Ending Balance   Ending
Balance
Series 2000-1 GBP Principal Collection Subaccount (7971071696)
 
Series 2000-2 GBP Principal Collection Subaccount [xxx] Beginning Balance  
Beginning Balance Deposit—funds from Collection Account   Deposit
Deposit—Servicer Advance   Withdrawal Withdrawal—Servicer Advance Repayment    
Withdrawal—Tranche 1 Repayment     Withdrawal—Tranche 2 Repayment    
Withdrawal—Funds to the Company     Receipts Account     Ending Balance   Ending
Balance

The undersigned, an Officer of Huntsman (Europe) B.V.B.A, as Master Servicer,
certifies that the information set forth above is true and correct and it has
performed in all material respects all of its obligations as Servicer under the
Pooling and Servicing Agreements required to be performed as of the date hereof.

Names:
Title:
Date:

1-4

--------------------------------------------------------------------------------




SCHEDULE 2 to the
U.S. Receivables Purchase Agreement


Form of Solvency Certificate

To:   Huntsman International LLC
500 Huntsman Way
Salt Lake City
Utah 84108
Attention:
 
General Counsel
Copy to:
 
J.P. Morgan Bank (Ireland) plc, as Trustee
Attention:
 
Padraic Dougherty
Facsimile:
 
00 353 1 612 5777

        I,                        , a duly elected director/manager of [Tioxide
Americas Inc.], [Huntsman Propylene Oxide Ltd.], [Huntsman International Fuels
L.P.], [Huntsman Ethyleneamines Ltd.] (the "Originator") hereby certify (in my
capacity as a director/manager of the Originator) in connection with the sale of
certain Receivables on the date hereof to the Purchaser (as defined herein)
pursuant to that certain Amended and Restated Receivables Purchase Agreement
dated as of October 21, 2002 (the "Receivables Purchase Agreement"), between the
Originator, and Huntsman International LLC, as purchaser (the "Purchaser") as
follows:

        The fair value of the assets of the Originator at a fair valuation
exceeds the debts and liabilities (whether subordinated, contingent or
otherwise) of the Originator. The assets of the Originator do not constitute
unreasonably small capital to conduct the business in which it is engaged as
such business is now conducted and is proposed to be conducted. The present fair
saleable value of the property of the Originator will be greater than the amount
that will be required to pay the probable liability of the Originator on its
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured. The Originator does not
intend to, or believe that it will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by the Originator and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness. The Originator does not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Originator or any of
its assets or revenue.

        Capitalized terms used herein but not otherwise defined shall have the
respective meanings assigned to such terms in Annex X to the Pooling Agreement.

2-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have signed and delivered this solvency
certificate this            day of [    •    ].

[TIOXIDE AMERICAS INC.]    
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
[HUNTSMAN PROYLENE OXIDE LTD.]
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
[HUNTSMAN INTERNATIONAL FUELS L.P.]
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
[Huntsman Ethyleneamines Ltd.]
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 

2-2

--------------------------------------------------------------------------------




SCHEDULE 3 to the
U.S. Receivables Purchase Agreement


Location of Books and Records

Tioxide Americas Inc.
Esplanade at Locus Point
2001 Butterfield Road
Suite 601
Downers Grove, Illinois 60515
USA

Huntsman Propylene Oxide Ltd.
3040 Post Oak Boulevard
Houston, Texas 77056
USA

Huntsman International Fuels, L.P.
3040 Post Oak Boulevard
Houston, Texas 77056
USA

Huntsman Ethyleneamines Ltd.
3040 Post Oak Boulevard
Houston, Texas 75201
USA

3-1

--------------------------------------------------------------------------------





SCHEDULE 4 to the
U.S. Receivables Purchase Agreement


Chief Executive Office

Tioxide Americas Inc.
Esplanade at Locus Point
2001 Butterfield Road
Suite 601
Downers Grove, Illinois 60515
USA

Huntsman Propylene Oxide Ltd.
3040 Post Oak Boulevard
Houston, Texas 77056
USA

Huntsman International Fuels, L.P.
3040 Post Oak Boulevard
Houston, Texas 77056
USA

Huntsman Ethyleneamines Ltd.
3040 Post Oak Boulevard
Houston, Texas 75201
USA

4-1

--------------------------------------------------------------------------------





SCHEDULE 5 to the
U.S. Receivables Purchase Agreement


Legal and Other Business Names

Originator:
Legal Name


--------------------------------------------------------------------------------

  Other Business Names

--------------------------------------------------------------------------------

Tioxide Americas Inc.   None Huntsman Propylene Oxide Ltd.   None Huntsman
International Fuels, L.P.   None Huntsman Ethyleneamines Ltd.   None

5-1

--------------------------------------------------------------------------------




SCHEDULE 6 to the
U.S. Receivables Purchase Agreement


Identification of (A) Company Concentration Accounts, (B) Series Concentration
Accounts,
(C) Collection Accounts and Master Collection, and
(D) Company Receipts Accounts

(A)Company Concentration Accounts


CONCENTRATION ACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin.   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071480   Euro Chase Manhattan Bank (Ireland) plc   Dublin.   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071464   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin.  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071472   Pound Sterling

(B)Series Concentration Accounts and Subaccounts

(1)Series 2000-1 Concentration Accounts


SERIES 2000-1 ACCRUED INTEREST SUBACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071613   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071647   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071670   Pound Sterling

6-1

--------------------------------------------------------------------------------


SERIES 2000-1 NON-PRINCIPAL CONCENTRATION SUBACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071621   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071654   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071688   Pound Sterling


SERIES 2000-1 PRINCIPAL CONCENTRATION SUBACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

Chase Manhattan Bank (Ireland) plc   Dublin   Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071639   US Dollars Chase Manhattan Bank (Ireland) plc   Dublin  
Chase Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071662   Euro Chase Manhattan Bank (Ireland) plc   Dublin   Chase
Manhattan House
International Financial Services Centre.
Dublin 1
Ireland   7971071696   Pound Sterling

(2)Series 2000-2 Concentration Accounts



(C)Collection Accounts and Master Collection Accounts


COLLECTION ACCOUNTS

--------------------------------------------------------------------------------

Originator
Association

--------------------------------------------------------------------------------

  Bank Name

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

HICI Holland   ABN   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   567768384   Euro HICI Holland   ABN   Rotterdam   ABN AMRO
Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   567768414   US Dollars

6-2

--------------------------------------------------------------------------------

HICI Holland   ABN   Dublin   ABN AMRO Bank Ireland N.V.
ABN AMRO House
1 Dublin
Ireland
SWIFT: ABNAIE2D   50058584   Euro HICI Holland   ABN   Brussels   ABN AMRO Bank
Belgium N.V.
Regentlaan 53
1000 Brussels
Belgium
SWIFT: ABNABEBR   720-5406425-45   Euro HICI Holland   ABN   Frankfurt   ABN
AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1072131/005   Euro HICI Holland   ABN   Paris   ABN AMRO
BANK FRANCE 3, Avenue Hoche
75008 Paris
France
SWIFT: ABNAFRPP   18739
0020007255243   Euro HICI Holland   ABN   Milan   ABN AMRO Bank Italy N.V.
Casella Postale 928
20101 Milan
Italy
SWIFT: ABNAITMM   3060497   Euro HICI Holland   ABN   Madrid   ABN AMRO Bank
N.V.
Edificio Beatriz, 5th Floor
c/Jose Ortega y Gasset, 29 28006 Madrid
Spain SWIFT: ABNAESMMXXX   100017878   Euro HICI Holland   ABN   London   ABN
AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40077829   Pound Sterling HICI Holland   Citibank   Dublin  
Citibank N.A.
IFSC House
Custom House Quay
Dublin 1
Ireland SWIFT: CITIIE2X   7551029   Euro HICI Holland   Citibank   Dublin  
Citibank N.A.
IFSC House
Custom House Quay
Dublin 1
Ireland
SWIFT: CITIIE2X   7551002   IEP

6-3

--------------------------------------------------------------------------------

HICI Holland   Citibank   Brussels   Citibank International
Boulevard Général Jaques 263 g
B-1050 Brussels
Belgium
SWIFT: CITIBEBX   570 6169255 16   Euro HICI Holland   Citibank   Brussels  
Citibank International
Boulevard Général Jaques 263 g
B-1050 Brussels
Belgium
SWIFT: CITIBEBX   570-6169203-61   BEF HICI Holland   Citibank   Frankfurt  
Citibank Aktiengesellshaft
Neue Mainzerstrasse 75
60311 Frankfurt
Postfach 110333
60038 Frankfurt
Germany
SWIFT: CITIDEFF   021 2307 017   Euro HICI Holland   Citibank   Frankfurt  
Citibank Aktiengesellshaft
Neue Mainzerstrasse 75
60311 Frankfurt
Postfach 110333
60038 Frankfurt
Germany
SWIFT: CITIDEFF   021 2307 009   DEM HICI Holland   Citibank   Paris   Citibank
N.A.
Citicenter
19 le Parvis
92073 Paris La Défense
France
SWIFT: CITIFRPP   0652064 027 RIB 60   Euro HICI Holland   Citibank   Paris  
Citibank N.A.
Citicenter
19 le Parvis
92073 Paris La Défense
France
SWIFT: CITIFRPP   0652064 019 RIB 84   FF HICI Holland   Citibank   Milan  
Citibank N.A.
Foro Buonaparte 16-20121 Milano
Via Abruzzi, 2/4-00187 Roma
Italy
SWIFT: CITIITMM   0114305 022   Euro HICI Holland   Citibank   Milan   Citibank
N.A.
Foro Buonaparte 16-20121 Milano
Via Abruzzi, 2/4-00187 Roma
Italy
SWIFT: CITIITMM   0114305 014   ITL HICI Holland   Citibank   Madrid   Citibank
N.A.
José Ortega y Gasset, 29
28006 Madrid
Spain
SWIFT: CITIES2X   50754-014   Euro

6-4

--------------------------------------------------------------------------------

HICI Holland   Citibank   Madrid   Citibank N.A.
José Ortega y Gasset, 29
28006 Madrid
Spain
SWIFT: CITIES2X   50754-006   ESP HICI Holland   Citibank   London   SWIFT:
CITIGB2LXXX   8,301,212   Euro HICI Holland   Citibank   London   SWIFT:
CITIGB2LXXX   8,018,162   Pound Sterling HICI Holland   Citibank   Amsterdam  
Citibank N.A.
PO box 23445
1100 DX Amsterdam Z.O.
The Netherlands
SWIFT: CITINL2X   266,054,625   Euro HICI Holland   Citibank   Amsterdam  
Citibank N.A.
PO box 23445
1100 DX Amsterdam Z.O.
The Netherlands
SWIFT: CITINL2X   266,048,331   NLG HICI Holland   Citibank   New York   SWIFT:
CITIUS33XXX   40,694,027   US Dollars Huntsman
(Petrochemicals)
UK Limited   ABN   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   574,927,247   Euro Huntsman
(Petrochemicals)
UK Limited   ABN   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   543,325,539   US Dollars Huntsman
(Petrochemicals)
UK Limited   ABN   Brussels   ABN AMRO Bank Belgium N.V.
Regentlaan 53
1000 Brussels
Belgium
SWIFT: ABNABEBR   720-5406259-73   Euro Huntsman
(Petrochemicals)
UK Limited   ABN   Paris   ABN AMRO BANK FRANCE
3, Avenue Hoche
75008 Paris
France
SWIFT: ABNAFRPP   18739
0020007256019   Euro Huntsman
(Petrochemicals)
UK Limited   ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   040078728   Euro Huntsman
(Petrochemicals)
UK Limited   ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40,041,077   Pound Sterling

6-5

--------------------------------------------------------------------------------

Huntsman
(Petrochemicals)
UK Limited   ABN   Frankfurt   ABN AMRO Bank Germany A.G.
Postfach 100138
60001 Frankfurt
Germany
SWIFT: ABNADEFFFRA   1,072,101,009   Euro Tioxide UK   ABN   Rotterdam   ABN
AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
The Netherlands
SWIFT: ABNANL2R   569,064,694   Euro Tioxide UK   ABN   Rotterdam   ABN AMRO
Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   569,064,856   US Dollars Tioxide UK   ABN   London   ABN AMRO
BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
United Kingdom
SWIFT: ABNAGB2L   40,079,317   Pound Sterling Tioxide UK   Lloyds   Kent  
Lloyds TSB Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   59,029,504   Euro Tioxide UK   Lloyds   Kent   Lloyds TSB
Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   23,094,811   Euro Tioxide UK   Lloyds   Kent   Lloyds TSB
Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   27,046,439   Euro Tioxide UK   Lloyds   Kent   Lloyds TSB
Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   11,031,627   US Dollars Tioxide UK   Lloyds   Kent   Lloyds
TSB Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   31,981   Pound Sterling

6-6

--------------------------------------------------------------------------------

Tioxide UK   Lloyds   Kent   Lloyds TSB Bank
PO Box 72 Bailey Drive
Gillingham Business Park
ME8 OLS Kent
United Kingdom
SWIFT: LOYDGB2LCTY   1,726,973   Pound Sterling HHuntsman ICI
Chemicals PO
Division
(Propylene Oxide
Limited)   Bank of America (NationsBank Platform Atlanta)   Dallas, TX   P.O.
Box 831000
Dallas, Tx 75283-1000
United States
SWIFT: NABKUS3AATL   3751602152
Lockbox No 406153   US Dollars HHuntsman ICI
Chemicals PO Division (Huntsman International Fuels L.P.)   Bank of America  
Concord, CA   1850 Gateway Blvd.
Concord, CA. 94520
SWIFT: BOFAUS6S   1233934457   US Dollars Huntsman ICI
Chemicals PU Division (Huntsman International LLC)   Bank of America   Chicago  
231 South La Salle Street
Chicago, Il 60604
SWIFT: BOFAUS44   8188312750 Lockbox No: 3561   US Dollars Tioxide Americas Inc.
  Bank of America   Chicago   231 South La Salle Street
Chicago, Il 60604
SWIFT: BOFAUS44   8188802881
Lockbox No: 91615   US Dollars             [PLEASE PROVIDE ACCOUNT INFORMATION
FOR ALL NEW ORIGINATORS]        


MASTER COLLECTION ACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

ABN   Rotterdam   ABN AMRO Bank Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   577301969   Euro ABN   Rotterdam   ABN AMRO Bank Netherlands
N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   577301837   U.S. Dollars ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40089045   Pound Sterling

6-7

--------------------------------------------------------------------------------

(D)Company Receipts Accounts


COMPANY RECEIPTS ACCOUNTS

--------------------------------------------------------------------------------

Bank Name


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

  Bank Address

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

  Account
Currency

--------------------------------------------------------------------------------

ABN   London   ABN AMRO BANK UNITED
KINGDOM N.V.
101 Moorgate
EC2M 6SB London
SWIFT: ABNAGB2L   40092917   Pound Sterling ABN   Rotterdam   ABN AMRO Bank
Netherlands N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   581746643   Euro ABN   Rotterdam   ABN AMRO Bank Netherlands
N.V.
Coolsingel 119
3012EG Rotterdam
SWIFT: ABNANL2R   581746635   US Dollars

6-8

--------------------------------------------------------------------------------




SCHEDULE 7 to the
U.S. Receivables Purchase Agreement


Form of Admission of Additional Originator

To:   Huntsman Receivables Finance LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City
Utah 84108
Attention:
 
General Counsel
Copy to:
 
J.P. Morgan Bank (Ireland) plc, as Trustee
Chase Manhattan House
International Financial Services Centre
Dublin 1, Ireland
Attention:
 
Bryan Wickware

ADMISSION OF ADDITIONAL ORIGINATOR

        Pursuant to the Amended and Restated U.S. Receivables Purchase Agreement
dated as of October 21, 2002 (the "U.S. Receivables Purchase Agreement") among
Huntsman International LLC, as Purchaser, Tioxide Americas Inc., Huntsman
Propylene Oxide Ltd., Huntsman International Fuels L.P. and Huntsman
Ethyleneamines Ltd., each as a Seller and an Originator (collectively, the
"Originators"):

1.Terms defined in the U.S. Receivables Purchase Agreement (whether by
incorporation or otherwise) shall, subject to any contrary indication, have the
same meanings herein.

(a)The Additional Originator hereby requests the Company to accept this
Admission of Additional Originator pursuant to and for the purposes of
Section 8.04 of the U.S. Receivables Purchase Agreement so as to take effect in
accordance with the terms thereof.

(b)The Additional Originator confirms that it has received a copy of the U.S.
Receivables Purchase Agreement, the Pooling Agreement, the Servicing Agreement
together with such other information as it has required in connection with the
transactions and that it has not relied and will not hereafter rely on the
Company or the Trustee to check or inquire on its behalf into the legality,
validity, effectiveness, adequacy, accuracy or completeness of any such
information and further agrees that it has not relied and will not rely on the
Company or the Trustee to assess or keep under review on its behalf the
financial condition, creditworthiness, condition, affairs, status or nature of
any Originator.

(c)The Additional Originator hereby undertakes with the Company and the Trustee
and each of the other parties to the U.S. Receivables Purchase Agreement that it
will perform in accordance with its terms all those obligations which by the
terms of the U.S. Receivables Purchase Agreement will be assumed by it after
acceptance of this Admission of Additional Originator by the Company and
satisfaction of the conditions precedent subject to which this Admission of
Additional Originator is expressed to take effect.

(d)Neither the Trustee nor the Company makes any representation or warranty, nor
assumes any responsibility with respect to the legality, validity,
effectiveness, adequacy or enforceability of the U.S. Receivables Purchase
Agreement or any document relating thereto and neither the Trustee nor the
Company assume any responsibility for the financial condition of any

7-1

--------------------------------------------------------------------------------

Originator or for the performance and observance by any Contributor of any of
their respective obligations under the U.S. Receivables Purchase Agreement or
any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

(e)The Additional Originator requests that in respect of references to the
parties comprising the Originator in the U.S. Receivables Purchase Agreement,
the following information be inserted in respect of the Additional Originator:


The chief executive office of the Additional Originator for the purposes of
Section 4.01(n)(ii) of the Contribution Agreement and location of records
concerning the Receivables for the purposes of Section 4.01(n)(i) of the U.S.
Receivables Purchase Agreement.   •
The account for the purposes of Section 8.01 of the U.S. Receivables Agreement
 
•
The address for service of notices for the purposes of Section 8.10 of the U.S.
Receivables Purchase Agreement
 
•

(f)This Admission of Additional Originator and the rights, benefits and
obligations of the parties hereunder is governed by and shall be construed in
accordance with the laws of the State of New York.

7-2

--------------------------------------------------------------------------------



[ADDITIONAL ORIGINATOR]    
By:
 
 
Address:
 
 
Attention:
 
 
Telefax:
 
 
Date:
 
 
AGREED TO BY:
 
 
HUNTSMAN RECEIVABLES FINANCE LLC as Company
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 

7-3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31



AMENDED AND RESTATED U.S. RECEIVABLES PURCHASE AGREEMENT
TABLE OF CONTENTS
SCHEDULES

SCHEDULE 1 to the U.S. Receivables Purchase Agreement



SCHEDULE 2 to the U.S. Receivables Purchase Agreement



SCHEDULE 3 to the U.S. Receivables Purchase Agreement



SCHEDULE 4 to the U.S. Receivables Purchase Agreement



SCHEDULE 5 to the U.S. Receivables Purchase Agreement



SCHEDULE 6 to the U.S. Receivables Purchase Agreement



SCHEDULE 7 to the U.S. Receivables Purchase Agreement

